Exhibit 4.2

 

 

Loan And Security Agreement


Dated As Of March 31, 2003


Between


LaSalle Business Credit, LLC

The Lender,


Clinical Data Inc.

GPSI Acquisition, Inc.

And


BioClinical Concepts, Inc.

The Borrowers

TABLE OF CONTENTS

Page

1. DEFINITIONS.

*



> > 2.
> > 
> > LOANS. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Revolving Loans. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Term Loan. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Repayments. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Notes. *
> > 
> > 3.
> > 
> > INTENTIONALLY OMITTED. *
> > 
> > 
> > 
> > 4.
> > 
> > INTEREST, FEES AND CHARGES. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Interest Rate. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Other LIBOR Provisions. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Fees And Charges. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Maximum Interest. *
> > 
> > 5.
> > 
> > COLLATERAL. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Grant of Security Interest to Lender. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Other Security. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Possessory Collateral. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Electronic Chattel Paper. *
> > 
> > 6.
> > 
> > PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN. *
> > 
> > 
> > 
> > 7.
> > 
> > POSSESSION OF COLLATERAL AND RELATED MATTERS. *
> > 
> > 
> > 
> > 8.
> > 
> > COLLECTIONS. *
> > 
> > 
> > 
> > 9.
> > 
> > COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Daily Reports. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Monthly Reports. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Financial Statements. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Annual Projections. *
> > > > 
> > > > 
> > > > 
> > > > (e)
> > > > 
> > > > Explanation of Budgets and Projections. *
> > > > 
> > > > 
> > > > 
> > > > (f)
> > > > 
> > > > Public Reporting. *
> > > > 
> > > > 
> > > > 
> > > > (g)
> > > > 
> > > > Other Information. *
> > 
> > 10.
> > 
> > TERMINATION; AUTOMATIC RENEWAL. *
> > 
> > 
> > 
> > 11.
> > 
> > REPRESENTATIONS AND WARRANTIES. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Financial Statements and Other Information. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Locations. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Loans by Borrower. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Accounts and Inventory. *
> > > > 
> > > > 
> > > > 
> > > > (e)
> > > > 
> > > > Liens. *
> > > > 
> > > > 
> > > > 
> > > > (f)
> > > > 
> > > > Organization, Authority and No Conflict. *
> > > > 
> > > > 
> > > > 
> > > > (g)
> > > > 
> > > > Litigation. *
> > > > 
> > > > 
> > > > 
> > > > (h)
> > > > 
> > > > Compliance with Laws and Maintenance of Permits. *
> > > > 
> > > > 
> > > > 
> > > > (i)
> > > > 
> > > > Affiliate Transactions. *
> > > > 
> > > > 
> > > > 
> > > > (j)
> > > > 
> > > > Names and Trade Names. *
> > > > 
> > > > 
> > > > 
> > > > (k)
> > > > 
> > > > Equipment. *
> > > > 
> > > > 
> > > > 
> > > > (l)
> > > > 
> > > > Enforceability. *
> > > > 
> > > > 
> > > > 
> > > > (m)
> > > > 
> > > > Solvency. *
> > > > 
> > > > 
> > > > 
> > > > (n)
> > > > 
> > > > Indebtedness. *
> > > > 
> > > > 
> > > > 
> > > > (o)
> > > > 
> > > > Margin Security and Use of Proceeds. *
> > > > 
> > > > 
> > > > 
> > > > (p)
> > > > 
> > > > Parent, Subsidiaries and Affiliates. *
> > > > 
> > > > 
> > > > 
> > > > (q)
> > > > 
> > > > No Defaults. *
> > > > 
> > > > 
> > > > 
> > > > (r)
> > > > 
> > > > Employee Matters. *
> > > > 
> > > > 
> > > > 
> > > > (s)
> > > > 
> > > > Intellectual Property. *
> > > > 
> > > > 
> > > > 
> > > > (t)
> > > > 
> > > > Environmental Matters. *
> > > > 
> > > > 
> > > > 
> > > > (u)
> > > > 
> > > > ERISA Matters. *
> > 
> > 12.
> > 
> > AFFIRMATIVE COVENANTS. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Maintenance of Records. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Notices. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Compliance with Laws and Maintenance of Permits. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Inspection and Audits. *
> > > > 
> > > > 
> > > > 
> > > > (e)
> > > > 
> > > > Insurance. *
> > > > 
> > > > 
> > > > 
> > > > (f)
> > > > 
> > > > Collateral. *
> > > > 
> > > > 
> > > > 
> > > > (g)
> > > > 
> > > > Use of Proceeds. *
> > > > 
> > > > 
> > > > 
> > > > (h)
> > > > 
> > > > Taxes. *
> > > > 
> > > > 
> > > > 
> > > > (i)
> > > > 
> > > > Intellectual Property. *
> > > > 
> > > > 
> > > > 
> > > > (j)
> > > > 
> > > > Checking Accounts. *
> > > > 
> > > > 
> > > > 
> > > > (k)
> > > > 
> > > > Consolidation/Merger of Affiliates. *
> > > > 
> > > > 
> > > > 
> > > > (l) Guaranties of Affiliates.
> > > > 
> > > > *
> > 
> > 13.
> > 
> > NEGATIVE COVENANTS. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Guaranties. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Indebtedness. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Liens. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions
> > > > Outside the Ordinary Course of Business. *
> > > > 
> > > > 
> > > > 
> > > > (e)
> > > > 
> > > > Dividends and Distributions. *
> > > > 
> > > > 
> > > > 
> > > > (f)
> > > > 
> > > > Investments; Loans. *
> > > > 
> > > > 
> > > > 
> > > > (g)
> > > > 
> > > > Fundamental Changes, Line of Business. *
> > > > 
> > > > 
> > > > 
> > > > (h)
> > > > 
> > > > Equipment. *
> > > > 
> > > > 
> > > > 
> > > > (i)
> > > > 
> > > > Affiliate Transactions. *
> > > > 
> > > > 
> > > > 
> > > > (j)
> > > > 
> > > > Settling of Accounts. *
> > 
> > 14.
> > 
> > FINANCIAL COVENANTS. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Tangible Net Worth. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Capital Expenditure Limitations. *
> > 
> > 15.
> > 
> > DEFAULT. *
> > 
> > 
> > 
> > > > (a)
> > > > 
> > > > Payment. *
> > > > 
> > > > 
> > > > 
> > > > (b)
> > > > 
> > > > Breach of this Agreement and the Other Agreements. *
> > > > 
> > > > 
> > > > 
> > > > (c)
> > > > 
> > > > Breaches of Other Obligations. *
> > > > 
> > > > 
> > > > 
> > > > (d)
> > > > 
> > > > Breach of Representations and Warranties. *
> > > > 
> > > > 
> > > > 
> > > > (e)
> > > > 
> > > > Loss of Collateral. *
> > > > 
> > > > 
> > > > 
> > > > (f)
> > > > 
> > > > Levy, Seizure or Attachment. *
> > > > 
> > > > 
> > > > 
> > > > (g)
> > > > 
> > > > Bankruptcy or Similar Proceedings. *
> > > > 
> > > > 
> > > > 
> > > > (h)
> > > > 
> > > > Appointment of Receiver. *
> > > > 
> > > > 
> > > > 
> > > > (i)
> > > > 
> > > > Judgment. *
> > > > 
> > > > 
> > > > 
> > > > (j)
> > > > 
> > > > Death or Dissolution of Obligor. *
> > > > 
> > > > 
> > > > 
> > > > (k)
> > > > 
> > > > Default or Revocation of Guaranty. *
> > > > 
> > > > 
> > > > 
> > > > (l)
> > > > 
> > > > Criminal Proceedings. *
> > > > 
> > > > 
> > > > 
> > > > (m)
> > > > 
> > > > Change of Control. *
> > > > 
> > > > 
> > > > 
> > > > (n) [Change of Management.
> > > > 
> > > > *
> > > > 
> > > > 
> > > > 
> > > > (o)
> > > > 
> > > > Material Adverse Change. *
> > 
> > 16.
> > 
> > REMEDIES UPON AN EVENT OF DEFAULT. *
> > 
> > 
> > 
> > 17.
> > 
> > CONDITIONS PRECEDENT. *
> > 
> > 
> > 
> > 18.
> > 
> > JOINT AND SEVERAL LIABILITY. *
> > 
> > 
> > 
> > 19.
> > 
> > INDEMNIFICATION. *
> > 
> > 
> > 
> > 20.
> > 
> > NOTICE. *
> > 
> > 
> > 
> > 21.
> > 
> > CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION. *
> > 
> > 
> > 
> > 22.
> > 
> > MODIFICATION AND BENEFIT OF AGREEMENT. *
> > 
> > 
> > 
> > 23.
> > 
> > HEADINGS OF SUBDIVISIONS. *
> > 
> > 
> > 
> > 24.
> > 
> > POWER OF ATTORNEY. *
> > 
> > 
> > 
> > 25.
> > 
> > CONFIDENTIALITY. *
> > 
> > 
> > 
> > 26.
> > 
> > COUNTERPARTS. *
> > 
> > 
> > 
> > 27.
> > 
> > ELECTRONIC SUBMISSIONS. *
> > 
> > 
> > 
> > 28.
> > 
> > WAIVER OF JURY TRIAL; OTHER WAIVERS. *

EXHIBIT A - BUSINESS AND COLLATERAL LOCATIONS

EXHIBIT B – COMPLIANCE CERTIFICATE

EXHIBIT C – COMMERCIAL TORT CLAIMS

SCHEDULE 1 – PERMITTED LIENS

SCHEDULE 11(g) – LITIGATION

SCHEDULE 11(i) – AFFILIATE TRANSACTIONS

SCHEDULE 11(j) – NAMES & TRADE NAMES

SCHEDULE 11(n) – INDEBTEDNESS

SCHEDULE 11(p) – PARENT, SUBSIDIARIES AND AFFILIATES

SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST

 

LOAN AND SECURITY AGREEMENT

THIS LOAN AND SECURITY AGREEMENT (as amended, modified or supplemented from time
to time, this "Agreement") made this 31st day of March, 2003 by and among
LASALLE BUSINESS CREDIT, LLC, a Delaware limited liability company ("Lender"),
135 South LaSalle Street, Chicago, Illinois 60603-4105, and CLINICAL DATA INC.,
a Delaware corporation, having its principal place of business at 2 Thurber
Boulevard, Smithfield, Rhode Island 02917 ("Clinical"), GPSI ACQUISITION, INC.,
a Delaware corporation, having its principal place of business at 103-F Creek
Ridge Road, Greensboro, North Carolina 27406 ("GPSI") and BIOCLINICAL CONCEPTS,
INC., a Delaware corporation, having its principal place of business at 103-F
Creek Ridge Road, Greensboro, North Carolina 27406 ("BioClinical") (Clinical,
GPSI and BioClinical are collectively referred to as "Borrowers").

WITNESSETH:

WHEREAS, Borrowers may, from time to time, request Loans from Lender, and the
parties wish to provide for the terms and conditions upon which such Loans or
other financial accommodations, if made by Lender, shall be made;

NOW, THEREFORE, in consideration of any Loan (including any Loan by renewal or
extension) hereafter made to a Borrower by Lender, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged by Borrowers, the parties agree as follows:

1. DEFINITIONS.

"Account", "Account Debtor", "Chattel Paper", "Commercial Tort Claims", "Deposit
Accounts", "Documents", "Electronic Chattel Paper", "Equipment", "Fixtures",
"General Intangibles", "Goods", "Instruments", "Inventory", "Investment
Property", "Letter-of-Credit Right", "Proceeds" and "Tangible Chattel Paper"
shall have the respective meanings assigned to such terms in the Illinois
Uniform Commercial Code, as the same may be in effect from time to time.

"Affiliate" shall mean any Person (i) which directly or indirectly through one
or more intermediaries controls, is controlled by, or is under common control
with, a Borrower, (ii) which beneficially owns or holds five percent (5%) or
more of the voting control or equity interests of a Borrower, or (iii) five
percent (5%) or more of the voting control or equity interests of which is
beneficially owned or held by a Borrower.

"Business Day" shall mean any day other than a Saturday, a Sunday or (i) with
respect to all matters, determinations, fundings and payments in connection with
LIBOR Rate Loans, any day on which banks in London, England or Chicago, Illinois
are required or permitted to close, and (ii) with respect to all other matters,
any day that banks in Chicago, Illinois are required or permitted to close.

"Capital Expenditures" shall mean with respect to any period, the aggregate of
all expenditures (whether paid in cash or accrued as liabilities and including
expenditures for capitalized lease obligations) by Borrowers and their
Subsidiaries during such period that are required by generally accepted
accounting principles, consistently applied, to be included in or reflected by
the property, plant and equipment or similar fixed asset accounts (or intangible
accounts subject to amortization) on the balance sheet of Borrowers and their
Subsidiaries.

"Collateral" shall mean all of the property of each Borrower described in
Section 5 hereof, together with all other real or personal property of any
Obligor or any other Person now or hereafter pledged to Lender to secure, either
directly or indirectly, repayment of any of the Liabilities.

"EBITDA"

shall mean, with respect to any period, Borrowers' and their Subsidiaries' net
income after taxes for such period (excluding any after-tax gains or losses on
the sale of assets (other than the sale of Inventory in the ordinary course of
business) and excluding other after-tax extraordinary gains or losses) plus
interest expense, income tax expense, depreciation and amortization for such
period, plus or minus any other non-cash charges or gains which have been
subtracted or added in calculating net income after taxes for such period, all
on a consolidated basis.



"Eligible Account" shall mean an Account owing to a Borrower which is acceptable
to Lender in its sole discretion determined in good faith for lending purposes
(provided that Lender shall give Borrowers written notice of any eligibility
criteria established by Lender and not set forth herein). Without limiting
Lender's discretion, Lender shall, in general, consider an Account to be an
Eligible Account if it meets, and so long as it continues to meet, the following
requirements:

> > > > (i) it is genuine and in all respects what it purports to be;
> > > > 
> > > > (ii) it is owned by such Borrower, such Borrower has the right to
> > > > subject it to a security interest in favor of Lender or assign it to
> > > > Lender and it is subject to a first priority perfected security interest
> > > > in favor of Lender and to no other claim, lien, security interest or
> > > > encumbrance whatsoever, other than Permitted Liens;
> > > > 
> > > > (iii) it arises from (A) the performance of services by such Borrower in
> > > > the ordinary course of such Borrower's business, and such services have
> > > > been fully performed and acknowledged and accepted by the Account Debtor
> > > > thereunder; or (B) the sale or lease of Goods by such Borrower in the
> > > > ordinary course of such Borrower's business, and (x) such Goods have
> > > > been completed in accordance with the Account Debtor's specifications
> > > > (if any) and delivered to the Account Debtor, (y) such Account Debtor
> > > > has not refused to accept, returned or offered to return, any of the
> > > > Goods which are the subject of such Account, and (z) such Borrower has
> > > > possession of, or such Borrower has delivered to Lender (at Lender's
> > > > request) shipping and delivery receipts evidencing delivery of such
> > > > Goods;
> > > > 
> > > > (iv) it is evidenced by an invoice rendered to the Account Debtor
> > > > thereunder, is due and payable within ninety (90) days after the date of
> > > > the invoice and does not remain unpaid ninety (90) days past the invoice
> > > > date thereof; provided, however, that if more than twenty-five percent
> > > > (25%) of the aggregate dollar amount of invoices owing by a particular
> > > > Account Debtor remain unpaid ninety (90) days after the respective
> > > > invoice dates thereof, then all Accounts owing by that Account Debtor
> > > > shall be deemed ineligible;
> > > > 
> > > > (v) it is a valid, legally enforceable and unconditional obligation of
> > > > the Account Debtor thereunder, and it shall not be an Eligible Account
> > > > to the extent of any setoff, counterclaim, credit, allowance or
> > > > adjustment by such Account Debtor, or if it is subject to any claim by
> > > > such Account Debtor denying liability thereunder in whole or in part;
> > > > 
> > > > (vi) it does not arise out of a contract or order which fails in any
> > > > material respect to comply with the requirements of applicable law;
> > > > 
> > > > (vii) the Account Debtor thereunder is not a director, officer, employee
> > > > or agent of a Borrower, or a Subsidiary, Parent or Affiliate;
> > > > 
> > > > (viii) it is not an Account with respect to which the Account Debtor is
> > > > the United States of America or any state or local government, or any
> > > > department, agency or instrumentality thereof, unless such Borrower
> > > > assigns its right to payment of such Account to Lender pursuant to, and
> > > > in full compliance with, the Assignment of Claims Act of 1940, as
> > > > amended, or any comparable state or local law, as applicable;
> > > > 
> > > > (ix) it is not an Account with respect to which the Account Debtor is
> > > > located in a state which requires such Borrower, as a precondition to
> > > > commencing or maintaining an action in the courts of that state, either
> > > > to (A) receive a certificate of authority to do business and be in good
> > > > standing in such state; or (B) file a notice of business activities
> > > > report or similar report with such state's taxing authority, unless
> > > > (x) such Borrower has taken one of the actions described in clauses (A)
> > > > or (B); (y) the failure to take one of the actions described in either
> > > > clause (A) or (B) may be cured retroactively by such Borrower at its
> > > > election; or (z) such Borrower has proven, to Lender's satisfaction,
> > > > that it is exempt from any such requirements under any such state's
> > > > laws;
> > > > 
> > > > (x) the Account Debtor is located within the United States of America or
> > > > Canada;
> > > > 
> > > > (xi) it is not an Account with respect to which the Account Debtor's
> > > > obligation to pay is subject to any repurchase obligation or return
> > > > right, as with sales made on a bill-and-hold, guaranteed sale, sale on
> > > > approval, sale or return or consignment basis;
> > > > 
> > > > (xii) it is not an Account (A) with respect to which any representation
> > > > or warranty contained in this Agreement is untrue; or (B) which violates
> > > > any of the covenants of such Borrower contained in this Agreement;
> > > > 
> > > > (xiii) it is not an Account which, when added to a particular Account
> > > > Debtor's other indebtedness to such Borrower, exceeds a credit limit
> > > > determined by Lender in its sole discretion determined in good faith for
> > > > that Account Debtor (except that Accounts excluded from Eligible
> > > > Accounts solely by reason of this clause (xiii) shall be Eligible
> > > > Accounts to the extent of such credit limit), provided that Lender shall
> > > > give such Borrower written notice of any such credit limit; and
> > > > 
> > > > (xiv) it is not an Account with respect to which the prospect of payment
> > > > or performance by the Account Debtor is or will be impaired, as
> > > > determined by Lender in its sole discretion determined in good faith.

"Eligible Inventory" shall mean Inventory of a Clinical which is acceptable to
Lender in its sole discretion determined in good faith for lending purposes
(provided that Lender shall give such Borrower written notice of any eligibility
criteria established by Lender and not set forth herein). Without limiting
Lender's discretion, Lender shall, in general, consider Inventory to be Eligible
Inventory if it meets, and so long as it continues to meet, the following
requirements:

> > > > (i) it is owned by such Borrower, such Borrower has the right to subject
> > > > it to a security interest in favor of Lender and it is subject to a
> > > > first priority perfected security interest in favor of Lender and to no
> > > > other claim, lien, security interest or encumbrance whatsoever, other
> > > > than Permitted Liens;
> > > > 
> > > > (ii) it is located on one of the premises listed on Exhibit A (or other
> > > > locations of which Lender has been advised in writing pursuant to
> > > > subsection 12(b)(i) hereof) and is not in transit;
> > > > 
> > > > (iii) if held for sale or lease or furnishing under contracts of
> > > > service, it is (except as Lender may otherwise consent in writing) new
> > > > and unused and free from defects which would, in Lender's sole
> > > > determination determined in good faith, affect its market value;
> > > > 
> > > > (iv) it is not stored with a bailee, consignee, warehouseman, processor
> > > > or similar party unless Lender has given its prior written approval and
> > > > such Borrower has caused any such bailee, consignee, warehouseman,
> > > > processor or similar party to issue and deliver to Lender, in form and
> > > > substance acceptable to Lender, such Uniform Commercial Code financing
> > > > statements, warehouse receipts, waivers and other documents as Lender
> > > > shall require;
> > > > 
> > > > (v) Lender has determined in good faith, in accordance with Lender's
> > > > customary business practices, that it is not unacceptable due to age,
> > > > type, category or quantity; and
> > > > 
> > > > (vi) it is not Inventory (A) with respect to which any of the
> > > > representations and warranties contained in this Agreement are untrue;
> > > > or (B) which violates any of the covenants of such Borrower contained in
> > > > this Agreement.

"Environmental Laws" shall mean all federal, state, district, local and foreign
laws, rules, regulations, ordinances, and consent decrees relating to health,
safety, hazardous substances, pollution and environmental matters, as now or at
any time hereafter in effect, applicable to a Borrower's business or facilities
owned or operated by a Borrower, including laws relating to emissions,
discharges, releases or threatened releases of pollutants, contamination,
chemicals, or hazardous, toxic or dangerous substances, materials or wastes into
the environment (including, without limitation, ambient air, surface water,
ground water, land surface or subsurface strata) or otherwise relating to the
generation, manufacture, processing, distribution, use, treatment, storage,
disposal, transport or handling of Hazardous Materials.

"ERISA" shall mean the Employee Retirement Income Security Act of 1974, as
amended, modified or restated from time to time.

"Event of Default" shall have the meaning specified in Section 15 hereof.

"Excess Availability"

shall mean, as of any date of determination by Lender, the excess, if any, of
the lesser of (i) the Maximum Revolving Loan Limit less the sum of the
outstanding Revolving Loans and Letter of Credit Obligations and (ii) the
Revolving Loan Limit less the sum of the outstanding Revolving Loans and Letter
of Credit Obligations, in each case as of the close of business on such date and
assuming, for purposes of calculation, that all accounts payable which remain
unpaid more than thirty (30) days after the due dates thereof as the close of
business on such date are treated as additional Revolving Loans outstanding on
such date.



"Fiscal Year" shall mean each twelve (12) month accounting period of Borrowers,
which ends on March 31 of each year.

"Fixed Charges"

shall mean for any period, without duplication, scheduled payments of principal
during the applicable period with respect to all indebtedness of Borrowers and
their Subsidiaries, on a consolidated basis, for borrowed money, plus scheduled
payments of principal during the applicable period with respect to all
capitalized lease obligations of Borrowers and their Subsidiaries, on a
consolidated basis, plus scheduled payments of interest during the applicable
period with respect to all indebtedness of Borrowers and their Subsidiaries, on
a consolidated basis, for borrowed money including capital lease obligations,
plus unfinanced Capital Expenditures of Borrowers and their Subsidiaries, on a
consolidated basis, during the applicable period, plus payments during the
applicable period in respect of income or franchise taxes of Borrowers on a
consolidated basis.



"Hazardous Materials" shall mean any hazardous, toxic or dangerous substance,
materials and wastes, including, without limitation, hydrocarbons (including
naturally occurring or man-made petroleum and hydrocarbons), flammable
explosives, asbestos, urea formaldehyde insulation, radioactive materials,
biological substances, polychlorinated biphenyls, pesticides, herbicides and any
other kind and/or type of pollutants or contaminants (including, without
limitation, materials which include hazardous constituents), sewage, sludge,
industrial slag, solvents and/or any other similar substances, materials, or
wastes and including any other substances, materials or wastes that are or
become regulated under any Environmental Law (including, without limitation any
that are or become classified as hazardous or toxic under any Environmental
Law).

"Indemnified Party" shall have the meaning specified in Section 18 hereof.

"Interest Period"

shall have the meaning specified in subsection 4(a)(ii) hereof.



"LaSalle Bank" shall mean LaSalle Bank National Association, Chicago, Illinois.

"Letter of Credit" shall mean any Letter of Credit issued on behalf of Borrower
in accordance with this Agreement.

"Letter of Credit Obligations" shall mean, as of any date of determination, the
sum of (i) the aggregate undrawn face amount of all Letters of Credit, and (ii)
the aggregate unreimbursed amount of all drawn Letters of Credit not already
converted to Loans hereunder.

"Liabilities" shall mean any and all obligations, liabilities and indebtedness
of Borrowers to Lender or to any parent, affiliate or subsidiary of Lender of
any and every kind and nature, howsoever created, arising or evidenced and
howsoever owned, held or acquired, whether now or hereafter existing, whether
now due or to become due, whether primary, secondary, direct, indirect,
absolute, contingent or otherwise (including, without limitation, obligations of
performance), whether several, joint or joint and several, and whether arising
or existing under written or oral agreement or by operation of law.

"LIBOR Rate"

shall mean, with respect to any LIBOR Rate Loan for any Interest Period, a rate
per annum equal to (a) the offered rate for deposits in United States dollars
for a period equal to such Interest Period as it appears on Telerate page 3750
as of 11:00 a.m. (London time) two (2) Business Days prior to the first day of
such Interest Period. "Telerate page 3750" means the display designated as "Page
3750" on the Telerate Service (or such other page as may replace page 3750 of
that service or such other service as may be nominated by the British Bankers'
Association as the vendor for the purpose of displaying British Bankers'
Association interest settlement rates for United States dollar deposits) divided
by (b) a number equal to 1.0 minus the maximum reserve percentages (expressed as
a decimal fraction) including, without limitation, basic supplemental, marginal
and emergency reserves under any regulations of the Board of Governors of the
Federal Reserve System or other governmental authority having jurisdiction with
respect thereto, as now and from time to time in effect, for Eurocurrency
funding (currently referred to as "Eurocurrency Liabilities" in Regulation D of
such Board) which are required to be maintained by Lender by the Board of
Governors of the Federal Reserve System. The LIBOR Rate shall be adjusted
automatically on and as of the effective date of any change in such reserve
percentage.



"LIBOR Rate Loans"

shall mean the Loans bearing interest with reference to the LIBOR Rate.



"Loans" shall mean all loans and advances made by Lender to or on behalf of
Borrowers hereunder.

"Lock Box" and "Lock Box Account" shall have the meanings specified in
subsection 8(a) hereof.

"Material Adverse Effect" shall mean a material adverse effect on the business,
property, assets, prospects, operations or condition, financial or otherwise, of
a Person.

"Maximum Loan Limit" shall mean Ten Million and No/100 Dollars ($10,000,000.00).

"Maximum Revolving Loan Limit" shall have the meaning specified in
subsection 2(a) hereof.

"Obligor" shall mean Borrowers and each other Person who is or shall become
primarily or secondarily liable for any of the Liabilities.

"Original Term" shall have the meaning specified in Section 10 hereof.

"Other Agreements" shall mean all agreements, instruments and documents, other
than this Agreement, including, without limitation, guaranties, mortgages, trust
deeds, pledges, powers of attorney, consents, assignments, contracts, notices,
security agreements, leases, financing statements and all other writings
heretofore, now or from time to time hereafter executed by or on behalf of a
Borrower or any other Person and delivered to Lender or to any parent, affiliate
or subsidiary of Lender in connection with the Liabilities or the transactions
contemplated hereby, as each of the same may be amended, modified or
supplemented from time to time.

"Parent" shall mean any Person now or at any time or times hereafter owning or
controlling (alone or with any other Person) at least a majority of the issued
and outstanding equity of a Borrower and, if a Borrower is a partnership, the
general partner of such Borrower.

"PBGC" shall have the meaning specified in subsection 12(b)(v) hereof.

"Permitted Liens" shall mean (i) statutory liens of landlords, carriers,
warehousemen, processors, mechanics, materialmen or suppliers incurred in the
ordinary course of business and securing amounts not yet due or declared to be
due by the claimant thereunder or amounts which are being contested in good
faith and by appropriate proceedings and for which the applicable Borrower has
maintained adequate reserves; (ii) liens or security interests in favor of
Lender; (iii) zoning restrictions and easements, licenses, covenants and other
restrictions affecting the use of real property that do not individually or in
the aggregate have a material adverse effect on a Borrower's ability to use such
real property for its intended purpose in connection with such Borrower's
business; (iv) liens in connection with purchase money indebtedness and
capitalized leases otherwise permitted pursuant to this Agreement, provided,
that such liens attach only to the assets the purchase of which was financed by
such purchase money indebtedness or which is the subject of such capitalized
leases; (v) liens set forth on Schedule 1; (vi) liens specifically permitted by
Lender in writing; (vii) involuntary liens securing amounts less than $25,000.00
and which are released or for which a bond acceptable to Lender in its sole
discretion, determined in good faith, has been posted within ten (10) days of
its creation and (viii) liens in favor of RJK, L.L.C. so long as a subordination
agreement in form and substance satisfactory to Lender is executed and delivered
to Lender.

"Person" shall mean any individual, sole proprietorship, partnership, joint
venture, trust, unincorporated organization, association, corporation, limited
liability company, institution, entity, party or foreign or United States
government (whether federal, state, county, city, municipal or otherwise),
including, without limitation, any instrumentality, division, agency, body or
department thereof.

"Plan" shall have the meaning specified in subsection 12(b)(v) hereof.

"Prime Rate" shall mean LaSalle Bank's publicly announced prime rate (which is
not intended to be LaSalle Bank's lowest or most favorable rate in effect at any
time) in effect from time to time.

"Prime Rate Loans"

shall mean the Loans bearing interest with reference to the Prime Rate.



"Renewal Term" shall have the meaning specified in Section 10 hereof.

"Revolving Loan Limit" shall have the meaning specified in subsection 2(a)
hereof.

"Revolving Loans" shall have the meaning specified in subsection 2(a) hereof.

"Subsidiary" shall mean any corporation of which more than fifty percent (50%)
of the outstanding capital stock having ordinary voting power to elect a
majority of the board of directors of such corporation (irrespective of whether
at the time stock of any other class of such corporation shall have or might
have voting power by reason of the happening of any contingency) is at the time,
directly or indirectly, owned by a Borrower, or any partnership, joint venture
or limited liability company of which more than fifty percent (50%) of the
outstanding equity interests are at the time, directly or indirectly, owned by a
Borrower or any partnership of which a Borrower is a general partner.

"Tangible Net Worth" shall have the meaning specified in subsection 14(a)
hereof.

"Tax" shall mean, in relation to any LIBOR Rate Loans and the applicable LIBOR
Rate, any tax, levy, impost, duty, deduction, withholding or charges of whatever
nature required to be paid by Lender and/or to be withheld or deducted from any
payment otherwise required hereby to be made by a Borrower to Lender; provided,
that the term "Tax" shall not include any taxes imposed upon the net income of
Lender.

"Term Loan" shall have the meaning specified in subsection 2(b) hereof.

2. LOANS.

(a) Revolving Loans.

Subject to the terms and conditions of this Agreement and the Other Agreements,
during the Original Term and any Renewal Term, Lender may, in its sole
discretion, determined in good faith, make revolving loans and advances to each
Borrower (the "Revolving Loans") in an amount up to the sum of the following
sublimits (the "Revolving Loan Limit"):

> > (i) Up to eighty-five percent (85%) of the face amount (less maximum
> > discounts, credits and allowances which may be taken by or granted to
> > Account Debtors in connection therewith in the ordinary course of such
> > Borrower's business) of such Borrower's Eligible Accounts; plus
> > 
> > (ii) Up to fifty percent (50%) of the lower of cost or market value of
> > Clinical's Eligible Inventory (consisting solely of raw materials and
> > finished goods) or Four Million and No/100 Dollars ($4,000,000.00),
> > whichever is less; minus
> > 
> > (iii) such reserves as Lender elects, in its sole discretion determined in
> > good faith, to establish from time to time;

provided, that the Revolving Loan Limit shall in no event exceed Ten Million and
No/100 Dollars ($10,000,000.00) less the then-outstanding principal balance of
the Term Loan (the "Maximum Revolving Loan Limit") except as such amount may be
increased or decreased by Lender, in its sole discretion determined in good
faith.

The aggregate unpaid principal balance of the Revolving Loans shall not at any
time exceed the lesser of the (i) Revolving Loan Limit minus the Letter of
Credit Obligations and (ii) the Maximum Revolving Loan Limit minus the Letter of
Credit Obligations. If at any time the outstanding Revolving Loans exceeds
either the Revolving Loan Limit or the Maximum Revolving Loan Limit, in each
case minus the Letter of Credit Obligations, or any portion of the Revolving
Loans and Letter of Credit Obligations exceeds any applicable sublimit within
the Revolving Loan Limit, Borrowers shall immediately, and without the necessity
of demand by Lender, pay to Lender such amount as may be necessary to eliminate
such excess and Lender shall apply such payment to the Revolving Loans to
eliminate such excess.

Each Borrower hereby authorizes Lender, in its sole discretion, to charge any of
such Borrower's accounts or advance Revolving Loans to make any payments of
principal, interest, fees, costs or expenses required to be made under this
Agreement or the Other Agreements.

A request for a Revolving Loan shall be made or shall be deemed to be made, each
in the following manner: the Borrower requesting such Revolving Loan shall give
Lender same day notice, no later than 1:00 P.M. (determined based on the local
time of each Borrower at its principal place of business) for such day, of its
request for a Revolving Loan as a Prime Rate Loan, and at least three (3)
Business Days prior notice of its request for a Revolving Loan as a LIBOR Rate
Loan, in which notice such Borrower shall specify the amount of the proposed
borrowing and the proposed borrowing date; provided, however, that no such
request may be made at a time when there exists an Event of Default or an event
which, with the passage of time or giving of notice, will become an Event of
Default. In the event that a Borrower maintains a controlled disbursement
account at LaSalle Bank, each check presented for payment against such
controlled disbursement account and any other charge or request for payment
against such controlled disbursement account shall constitute a request for a
Revolving Loan as a Prime Rate Loan. As an accommodation to Borrowers, Lender
may permit telephone requests for Revolving Loans and electronic transmittal of
instructions, authorizations, agreements or reports to Lender by Borrowers.
Unless a Borrower specifically directs Lender in writing not to accept or act
upon telephonic or electronic communications from such Borrower, Lender shall
have no liability to Borrowers for any loss or damage suffered by a Borrower as
a result of Lender's honoring of any requests, execution of any instructions,
authorizations or agreements or reliance on any reports communicated to it
telephonically or electronically and purporting to have been sent to Lender by a
Borrower and Lender shall have no duty to verify the origin of any such
communication or the authority of the Person sending it.

Each Borrower hereby irrevocably authorizes Lender to disburse the proceeds of
each Revolving Loan requested by such Borrower, or deemed to be requested by
such Borrower, as follows: the proceeds of each Revolving Loan requested under
Section 2(a) shall be disbursed by Lender in lawful money of the United States
of America in immediately available funds, in the case of the initial borrowing,
in accordance with the terms of the written disbursement letter from such
Borrower, and in the case of each subsequent borrowing, by wire transfer or
Automated Clearing House (ACH) transfer to such bank account as may be agreed
upon by such Borrower and Lender from time to time, or elsewhere if pursuant to
a written direction from such Borrower.

(b) Term Loan.

Subject to the terms and conditions of this Agreement and the Other Agreements,
on the date that the conditions to the initial Loans are satisfied, Lender shall
make a term loan to Clinical in an amount equal to One Hundred Sixty Thousand
and No/100 Dollars ($160,000.00) against Clinical's Equipment (the "Term Loan").
Amounts repaid with respect to the Term Loan may not be reborrowed.

(c) Repayments.

ALL LIABILITIES SHALL BE REPAID BY BORROWERS UPON DEMAND BY LENDER

. Prior to such demand, Liabilities shall be repaid as follows:



> > (i) Repayment of Revolving Loans. The Revolving Loans and all other
> > Liabilities (other than the Term Loan) shall be repaid on the last day of
> > the Original Term or any Renewal Term if this Agreement is renewed pursuant
> > to Section 10 hereof.
> > 
> > (ii) Repayment of Term Loan. The Term Loan shall be repaid in sixty (60)
> > equal monthly installments of Two Thousand Six Hundred Sixty-Six and 66/100
> > Dollars ($2,666.66) payable on the day that is thirty (30) days from the
> > date of such advance and on the corresponding day of each month thereafter
> > (or if there is no corresponding day, on the last day of the month);
> > provided, that any remaining outstanding principal balance of the Term Loan
> > shall be repaid at the end of the Original Term or any Renewal Term if this
> > Agreement is renewed pursuant to Section 10 hereof. If any such payment due
> > date is not a Business Day, then such payment may be made on the next
> > succeeding Business Day and such extension of time shall be included in the
> > computation of the amount of interest and fees due hereunder.
> > 
> > (iii) Mandatory Prepayments of the Term Loan.
> > 
> > > > (A) Sales of Assets. Upon receipt of the proceeds of the sale or other
> > > > disposition of any Equipment or real property of a Borrower which is
> > > > subject to a mortgage in favor of Lender, or if any of the Equipment or
> > > > real property subject to such mortgage is damaged, destroyed or taken by
> > > > condemnation in whole or in part, the proceeds thereof shall be paid by
> > > > such Borrower to Lender as a mandatory prepayment of the Term Loan, such
> > > > payment to be applied against the remaining installments of principal in
> > > > the inverse order of their maturities until repaid in full, and then
> > > > against the other Liabilities, as determined by Lender, in its sole
> > > > discretion.

(d) Notes.

The Loans shall, in Lender's sole discretion, be evidenced by one or more
promissory notes in form and substance satisfactory to Lender. However, if such
Loans are not so evidenced, such Loans may be evidenced solely by entries upon
the books and records maintained by Lender.

3. INTENTIONALLY OMITTED.

4. INTEREST, FEES AND CHARGES.

(a) Interest Rate.

Subject to the terms and conditions set forth below, the Loans shall bear
interest at the per annum rate of interest set forth in subsection (i), (ii) or
(iii) below:

> > (i) One-fourth of one percent (1/4th of 1%) per annum in excess of the Prime
> > Rate in effect from time to time, payable on the last Business Day of each
> > month in arrears. Said rate of interest shall increase or decrease by an
> > amount equal to each increase or decrease in the Prime Rate effective on the
> > effective date of each such change in the Prime Rate.
> > 
> > (ii) Three hundred (300) basis points in excess of the LIBOR Rate for the
> > applicable Interest Period, such rate to remain fixed for such Interest
> > Period. "Interest Period" shall mean any continuous period of thirty (30),
> > sixty (60) or ninety (90) days, as selected from time to time by the
> > Borrower requesting such LIBOR Rate Loan by irrevocable notice (in writing,
> > by telecopy, telex, electronic mail, or cable) given to Lender not less than
> > three (3) Business Days prior to the first day of each respective Interest
> > Period; provided, that: (A) each such period occurring after such initial
> > period shall commence on the day on which the immediately preceding period
> > expires; (B) the final Interest Period shall be such that its expiration
> > occurs on or before the end of the Original Term or any Renewal Term; and
> > (C) if for any reason a Borrower shall fail to timely select a period, then
> > such Loans shall continue as, or revert to, Prime Rate Loans. Interest shall
> > be payable on the last Business Day of each month in arrears and on the last
> > Business Day of such Interest Period.
> > 
> > (iii) Upon the occurrence of an Event of Default, the Loans shall bear
> > interest at the rate of two percent (2.0%) per annum in excess of the
> > interest rate otherwise payable thereon, which interest shall be payable on
> > demand. All interest shall be calculated on the basis of a 360-day year.

(b) Other LIBOR Provisions.

> > (i) Subject to the provisions of this Agreement, each Borrower shall have
> > the option (A) as of any date, to convert all or any part of the Prime Rate
> > Loans to, or request that new Loans be made as, LIBOR Rate Loans of various
> > Interest Periods, (B) as of the last day of any Interest Period, to continue
> > all or any portion of the relevant LIBOR Rate Loans as LIBOR Rate Loans; (C)
> > as of the last day of any Interest Period, to convert all or any portion of
> > the LIBOR Rate Loans to Prime Rate Loans; and (D) at any time, to request
> > new Loans as Prime Rate Loans; provided, that Loans may not be continued as
> > or converted to LIBOR Rate Loans, if the continuation or conversion thereof
> > would violate the provisions of subsections 4(b)(ii) or 4(b)(iii) of this
> > Agreement or if an Event of Default has occurred.
> > 
> > (ii) Lender's determination of the LIBOR Rate as provided above shall be
> > conclusive, absent manifest error. Furthermore, if Lender determines, in
> > good faith (which determination shall be conclusive, absent manifest error),
> > prior to the commencement of any Interest Period that (A) U.S. Dollar
> > deposits of sufficient amount and maturity for funding the Loans are not
> > available to Lender in the London Interbank Eurodollar market in the
> > ordinary course of business, or (B) by reason of circumstances affecting the
> > London Interbank Eurodollar market, adequate and fair means do not exist for
> > ascertaining the rate of interest to be applicable to the Loans requested by
> > a Borrower to be LIBOR Rate Loans or the Loans bearing interest at the rates
> > set forth in subsection 4(a)(ii) of this Agreement shall not represent the
> > effective pricing to Lender for U.S. Dollar deposits of a comparable amount
> > for the relevant period (such as for example, but not limited to, official
> > reserve requirements required by Regulation D to the extent not given effect
> > in determining the rate), Lender shall promptly notify such Borrower and (1)
> > all existing LIBOR Rate Loans shall convert to Prime Rate Loans upon the end
> > of the applicable Interest Period, and (2) no additional LIBOR Rate Loans
> > shall be made until such circumstances are cured.
> > 
> > (iii) If, after the date hereof, the introduction of, or any change in any
> > applicable law, treaty, rule, regulation or guideline or in the
> > interpretation or administration thereof by any governmental authority or
> > any central bank or other fiscal, monetary or other authority having
> > jurisdiction over Lender or its lending offices (a "Regulatory Change"),
> > shall, in the opinion of counsel to Lender, make it unlawful for Lender to
> > make or maintain LIBOR Rate Loans, then Lender shall promptly notify the
> > requesting Borrower and (A) the LIBOR Rate Loans shall immediately convert
> > to Prime Rate Loans on the last Business Day of the then existing Interest
> > Period or on such earlier date as required by law and (B) no additional
> > LIBOR Rate Loans shall be made until such circumstance is cured.
> > 
> > (iv) If, for any reason, a LIBOR Rate Loan is paid prior to the last
> > Business Day of any Interest Period or if a LIBOR Rate Loan does not occur
> > on a date specified by the requesting Borrower in its request (other than as
> > a result of a default by Lender), each Borrower agrees to indemnify Lender
> > against any loss (including any loss on redeployment of the deposits or
> > other funds acquired by Lender to fund or maintain such LIBOR Rate Loan)
> > cost or expense incurred by Lender as a result of such prepayment.
> > 
> > (v) If any Regulatory Change (whether or not having the force of law) shall
> > (A) impose, modify or deem applicable any assessment, reserve, special
> > deposit or similar requirement against assets held by, or deposits in or for
> > the account of or loans by, or any other acquisition of funds or
> > disbursements by, Lender; (B) subject Lender or the LIBOR Rate Loans to any
> > Tax or change the basis of taxation of payments to Lender of principal or
> > interest due from a Borrower to Lender hereunder (other than a change in the
> > taxation of the overall net income of Lender); or (C) impose on Lender any
> > other condition regarding the LIBOR Rate Loans or Lender's funding thereof,
> > and Lender shall determine (which determination shall be conclusive, absent
> > any manifest error) that the result of the foregoing is to increase the cost
> > to Lender of making or maintaining the LIBOR Rate Loans or to reduce the
> > amount of principal or interest received by Lender hereunder, then Borrowers
> > shall pay to Lender, on demand, such additional amounts as Lender shall,
> > from time to time, determine are sufficient to compensate and indemnify
> > Lender from such increased cost or reduced amount.
> > 
> > (vi) Lender shall receive payments of amounts of principal of and interest
> > with respect to the LIBOR Rate Loans free and clear of, and without
> > deduction for, any Taxes. If (A) Lender shall be subject to any Tax in
> > respect of any LIBOR Rate Loans or any part thereof or, (B) Borrowers shall
> > be required to withhold or deduct any Tax from any such amount, the LIBOR
> > Rate applicable to such LIBOR Rate Loans shall be adjusted by Lender to
> > reflect all additional costs incurred by Lender in connection with the
> > payment by Lender or the withholding by a Borrower of such Tax and Borrowers
> > shall provide Lender with a statement detailing the amount of any such Tax
> > actually paid by Borrowers. Determination by Lender of the amount of such
> > costs shall be conclusive, absent manifest error. If after any such
> > adjustment any part of any Tax paid by Lender is subsequently recovered by
> > Lender, Lender shall reimburse Borrowers to the extent of the amount so
> > recovered. A certificate of an officer of Lender setting forth the amount of
> > such recovery and the basis therefor shall be conclusive, absent manifest
> > error.
> > 
> > (vii) Each request for LIBOR Rate Loans shall be in an amount not less than
> > One Million and No/100 Dollars ($1,000,000.00), and in integral multiples
> > of, One Million and No/100 Dollars ($1,000,000.00).
> > 
> > (viii) Unless otherwise specified by a Borrower, all Loans shall be Prime
> > Rate Loans.
> > 
> > (ix) No more than five (5) Interest Periods may be in effect with respect to
> > outstanding LIBOR Rate Loans at any one time.

(c) Fees And Charges.

> > (i) Closing Fee: Borrowers shall jointly and severally pay to Lender a
> > closing fee of one percent (1%) of the Maximum Loan Limit, which fee shall
> > be fully earned and payable on the date of disbursement of the initial Loans
> > hereunder.
> > 
> > (ii) Unused Line Fee: Borrowers shall jointly and severally pay to Lender an
> > unused line fee of three-eighths of one percent (3/8ths of 1%) per annum of
> > the difference between the Maximum Revolving Loan Limit and the average
> > daily balance of the Revolving Loans for each month, which fee shall be
> > fully earned by Lender and payable monthly in arrears on the last Business
> > Day of each month. Said fee shall be calculated on the basis of a 360 day
> > year.
> > 
> > (iii) Costs and Expenses: Borrowers shall reimburse Lender for all costs and
> > expenses, including, without limitation, legal expenses and reasonable
> > attorneys' fees (whether for internal or outside counsel), incurred by
> > Lender in connection with the (i) documentation and consummation of this
> > transaction and any other transactions between Borrowers and Lender,
> > including, without limitation, Uniform Commercial Code and other public
> > record searches and filings, overnight courier or other express or messenger
> > delivery, appraisal costs, surveys, title insurance and environmental audit
> > or review costs; (ii) collection, protection or enforcement of any rights in
> > or to the Collateral; (iii) collection of any Liabilities; and
> > (iv) administration and enforcement of any of Lender's rights under this
> > Agreement or any Other Agreement. Borrowers shall also pay all normal
> > service charges with respect to all accounts maintained by each Borrower
> > with Lender and LaSalle Bank and any additional services requested by a
> > Borrower from Lender and LaSalle Bank. All such costs, expenses and charges
> > shall, if owed to LaSalle Bank, be reimbursed by Lender and in such event or
> > in the event such costs and expenses are owed to Lender, shall constitute
> > Liabilities hereunder, shall be payable by Borrowers to Lender on demand,
> > and, until paid, shall bear interest at the highest rate then applicable to
> > Loans hereunder.
> > 
> > (iv) Capital Adequacy Charge. If Lender shall have determined that the
> > adoption of any law, rule or regulation regarding capital adequacy, or any
> > change therein or in the interpretation or application thereof, or
> > compliance by Lender with any request or directive regarding capital
> > adequacy (whether or not having the force of law) from any central bank or
> > governmental authority enacted after the date hereof, does or shall have the
> > effect of reducing the rate of return on such party's capital as a
> > consequence of its obligations hereunder to a level below that which Lender
> > could have achieved but for such adoption, change or compliance (taking into
> > consideration Lender's policies with respect to capital adequacy) by a
> > material amount, then from time to time, after submission by Lender to
> > Borrowers of a written demand therefor ("Capital Adequacy Demand") together
> > with the certificate described below, Borrowers shall pay to Lender such
> > additional amount or amounts ("Capital Adequacy Charge") as will compensate
> > Lender for such reduction, such Capital Adequacy Demand to be made with
> > reasonable promptness following such determination. A certificate of Lender
> > claiming entitlement to payment as set forth above shall be conclusive in
> > the absence of manifest error. Such certificate shall set forth the nature
> > of the occurrence giving rise to such reduction, the amount of the Capital
> > Adequacy Charge to be paid to Lender, and the method by which such amount
> > was determined. In determining such amount, Lender may use any reasonable
> > averaging and attribution method, applied on a non-discriminatory basis.

(d) Maximum Interest.

It is the intent of the parties that the rate of interest and other charges to
each Borrower under this Agreement and the Other Agreements shall be lawful;
therefore, if for any reason the interest or other charges payable under this
Agreement are found by a court of competent jurisdiction, in a final
determination, to exceed the limit which Lender may lawfully charge such
Borrower, then the obligation to pay interest and other charges shall
automatically be reduced to such limit and, if any amount in excess of such
limit shall have been paid, then such amount shall be refunded to such Borrower.

5. COLLATERAL.

(a) Grant of Security Interest to Lender.

As security for the payment of all Loans now or in the future made by Lender to
Borrowers hereunder and for the payment or other satisfaction of all other
Liabilities, each Borrower hereby assigns to Lender and grants to Lender a
continuing security interest in the following property of such Borrower, whether
now or hereafter owned, existing, acquired or arising and wherever now or
hereafter located: (a) all Accounts (whether or not Eligible Accounts) and all
Goods whose sale, lease or other disposition by such Borrower has given rise to
Accounts and have been returned to, or repossessed or stopped in transit by,
such Borrower; (b) all Chattel Paper, Instruments, Documents and General
Intangibles (including, without limitation, all patents, patent applications,
trademarks, trademark applications, trade names, trade secrets, goodwill,
copyrights, copyright applications, registrations, licenses, software,
franchises, customer lists, tax refund claims, claims against carriers and
shippers, guarantee claims, contract rights, payment intangibles, security
interests, security deposits and rights to indemnification); (c) all Inventory
(whether or not Eligible Inventory); (d) all Goods (other than Inventory),
including, without limitation, Equipment, vehicles and Fixtures; (e) all
Investment Property; (f) all Deposit Accounts, bank accounts, deposits and cash;
(g) all Letter-of-Credit Rights; (h) Commercial Tort Claims listed on Exhibit C
hereto, (i) any other property of such Borrower now or hereafter in the
possession, custody or control of Lender or any agent or any parent, affiliate
or subsidiary of Lender or any participant with Lender in the Loans, for any
purpose (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise) and (j) all additions and accessions to,
substitutions for, and replacements, products and Proceeds of the foregoing
property, including, without limitation, proceeds of all insurance policies
insuring the foregoing property, and all of such Borrower's books and records
relating to any of the foregoing and to such Borrower's business.

(b) Other Security.

Lender, in its sole discretion, without waiving or releasing any obligation,
liability or duty of a Borrower under this Agreement or the Other Agreements or
any Event of Default, may at any time or times hereafter, but shall not be
obligated to, pay, acquire or accept an assignment of any security interest,
lien, encumbrance or claim asserted by any Person in, upon or against the
Collateral, provided, that Lender may take such actions with respect to
Permitted Liens only after the occurrence and during the continuance of an Event
of Default. All sums paid by Lender in respect thereof and all costs, fees and
expenses including, without limitation, reasonable attorney fees, all court
costs and all other charges relating thereto incurred by Lender shall constitute
Liabilities, payable by Borrowers to Lender on demand and, until paid, shall
bear interest at the highest rate then applicable to Loans hereunder.

(c) Possessory Collateral.

Immediately upon a Borrower's receipt of any portion of the Collateral evidenced
by an agreement, Instrument or Document, including, without limitation, any
Tangible Chattel Paper and any Investment Property consisting of certificated
securities, such Borrower shall deliver the original thereof to Lender together
with an appropriate endorsement or other specific evidence of assignment thereof
to Lender (in form and substance acceptable to Lender). If an endorsement or
assignment of any such items shall not be made for any reason, Lender is hereby
irrevocably authorized, as each Borrower's attorney and agent-in-fact, to
endorse or assign the same on such Borrower's behalf.

(d) Electronic Chattel Paper.

To the extent that a Borrower obtains or maintains any Electronic Chattel Paper,
such Borrower shall create, store and assign the record or records comprising
the Electronic Chattel Paper in such a manner that (i) a single authoritative
copy of the record or records exists which is unique, identifiable and except as
otherwise provided in clauses (iv), (v) and (vi) below, unalterable, (ii) the
authoritative copy identifies Lender as the assignee of the record or records,
(iii) the authoritative copy is communicated to and maintained by the Lender or
its designated custodian, (iv) copies or revisions that add or change an
identified assignee of the authoritative copy can only be made with the
participation of Lender, (v) each copy of the authoritative copy and any copy of
a copy is readily identifiable as a copy that is not the authoritative copy and
(vi) any revision of the authoritative copy is readily identifiable as an
authorized or unauthorized revision.

6. PRESERVATION OF COLLATERAL AND PERFECTION OF SECURITY INTERESTS THEREIN.

Each Borrower shall, at Lender's request, at any time and from time to time,
authenticate, execute and deliver to Lender such financing statements, documents
and other agreements and instruments (and pay the cost of filing or recording
the same in all public offices deemed necessary or desirable by Lender) and do
such other acts and things or cause third parties to do such other acts and
things as Lender may deem necessary or desirable in its sole discretion in order
to establish and maintain a valid, attached and perfected security interest in
the Collateral in favor of Lender (free and clear of all other liens, claims,
encumbrances and rights of third parties whatsoever, whether voluntarily or
involuntarily created, except Permitted Liens) to secure payment of the
Liabilities, and in order to facilitate the collection of the Collateral. Each
Borrower irrevocably hereby makes, constitutes and appoints Lender (and all
Persons designated by Lender for that purpose) as such Borrower's true and
lawful attorney and agent-in-fact to execute and file such financing statements,
documents and other agreements and instruments and do such other acts and things
as may be necessary to preserve and perfect Lender's security interest in the
Collateral. Each Borrower further agrees that a carbon, photographic,
photostatic or other reproduction of this Agreement or of a financing statement
shall be sufficient as a financing statement, each Borrower further ratifies and
confirms the prior filing by Lender of any and all financing statements which
identify such Borrower as debtor, Lender as secured party and any or all
Collateral as collateral.

7. POSSESSION OF COLLATERAL AND RELATED MATTERS.

Until otherwise notified by Lender following the occurrence of an Event of
Default, each Borrower shall have the right, except as otherwise provided in
this Agreement, in the ordinary course of such Borrower's business, to (a) sell,
lease or furnish under contracts of service any of such Borrower's Inventory
normally held by such Borrower for any such purpose; (b) use and consume any raw
materials, work in process or other materials normally held by such Borrower for
such purpose; and (c) dispose of obsolete or unuseful Equipment so long as all
of the proceeds thereof are paid to Lender for application to the Liabilities
(except for such proceeds which are required to be delivered to the holder of a
Permitted Lien which is prior in right of payment); provided, however, that a
sale in the ordinary course of business shall not include any transfer or sale
in satisfaction, partial or complete, of a debt owed by such Borrower.

8. COLLECTIONS.

Each Borrower shall direct all of its Account Debtors to make all payments on
the Accounts directly to a post office box (the "Lock Box") designated by, and
under the exclusive control of, Lender, at a financial institution acceptable to
Lender. Each Borrower shall establish an account (the "Lock Box Account") in
Lender's name with a financial institution acceptable to Lender, into which all
payments received in the Lock Box shall be deposited, and into which such
Borrower will immediately deposit all payments received by such Borrower on
Accounts in the identical form in which such payments were received, whether by
cash or check. If a Borrower, any Affiliate or Subsidiary, any shareholder,
officer, director, employee or agent of a Borrower or any Affiliate or
Subsidiary, or any other Person acting for or in concert with a Borrower shall
receive any monies, checks, notes, drafts or other payments relating to or as
Proceeds of Accounts or other Collateral, such Borrower and each such Person
shall receive all such items in trust for, and as the sole and exclusive
property of, Lender and, immediately upon receipt thereof, shall remit the same
(or cause the same to be remitted) in kind to the Lock Box Account. The
financial institution with which the Lock Box Account is established shall
acknowledge and agree, in a manner satisfactory to Lender, that the amounts on
deposit in such Lock Box and Lock Box Account are the sole and exclusive
property of Lender, that such financial institution will follow the instructions
of Lender with respect to disposition of funds in the Lock Box and Lock Box
Account without further consent from Borrowers, that such financial institution
has no right to setoff against the Lock Box or Lock Box Account or against any
other account maintained by such financial institution into which the contents
of the Lock Box or Lock Box Account are transferred, and that such financial
institution shall wire, or otherwise transfer in immediately available funds to
Lender in a manner satisfactory to Lender, funds deposited in the Lock Box
Account on a daily basis as such funds are collected. Each Borrower agrees that
all payments made to such Lock Box Account or otherwise received by Lender,
whether in respect of the Accounts or as Proceeds of other Collateral or
otherwise (except for proceeds of Collateral which are required to be delivered
to the holder of a Permitted Lien which is prior in right of payment), will be
applied on account of the Liabilities in accordance with the terms of this
Agreement; provided, that so long as no Event of Default has occurred, payments
received by Lender shall not be applied to the unmatured portion of the LIBOR
Rate Loans, but shall be held in an interest bearing cash collateral account
maintained by Lender, until the earlier of (i) the last Business Day of the
Interest Period applicable to such LIBOR Rate Loan and (ii) the occurrence of an
Event of Default; provided, further, that so long as no Event of Default has
occurred, the immediately available funds in such cash collateral account may be
disbursed, at such Borrower's discretion, to such Borrower so long as after
giving effect to such disbursement, such Borrower's availability under
subsection 2(a) hereof at such time, equals or exceeds the outstanding Revolving
Loans at such time. Each Borrower agrees to pay all customary fees, costs and
expenses in connection with opening and maintaining the Lock Box and Lock Box
Account. All of such fees, costs and expenses if not paid by a Borrower, may be
paid by Lender and in such event all amounts paid by Lender shall constitute
Liabilities hereunder, shall be payable to Lender by Borrowers upon demand, and,
until paid, shall bear interest at the highest rate then applicable to Loans
hereunder. All checks, drafts, instruments and other items of payment or
Proceeds of Collateral shall be endorsed by the applicable Borrower to Lender,
and, if that endorsement of any such item shall not be made for any reason,
Lender is hereby irrevocably authorized to endorse the same on such Borrower's
behalf. For the purpose of this section, each Borrower irrevocably hereby makes,
constitutes and appoints Lender (and all Persons designated by Lender for that
purpose) as such Borrower's true and lawful attorney and agent-in-fact (i) to
endorse such Borrower's name upon said items of payment and/or Proceeds of
Collateral and upon any Chattel Paper, Document, Instrument, invoice or similar
document or agreement relating to any Account of such Borrower or Goods
pertaining thereto; (ii) to take control in any manner of any item of payment or
Proceeds thereof and (iii) to have access to any lock box or postal box into
which any of such Borrower's mail is deposited, and open and process all mail
addressed to such Borrower and deposited therein.

Lender may, at any time and from time to time after the occurrence and during
the continuance of an Event of Default, whether before or after notification to
any Account Debtor and whether before or after the maturity of any of the
Liabilities, (i) enforce collection of any of Borrowers' Accounts or other
amounts owed to a Borrower by suit or otherwise; (ii) exercise all of such
Borrower's rights and remedies with respect to proceedings brought to collect
any Accounts or other amounts owed to such Borrower; (iii) surrender, release or
exchange all or any part of any Accounts or other amounts owed to such Borrower,
or compromise or extend or renew for any period (whether or not longer than the
original period) any indebtedness thereunder; (iv) sell or assign any Account of
such Borrower or other amount owed to such Borrower upon such terms, for such
amount and at such time or times as Lender deems advisable; (v) prepare, file
and sign such Borrower's name on any proof of claim in bankruptcy or other
similar document against any Account Debtor or other Person obligated to such
Borrower; and (vi) do all other acts and things which are necessary, in Lender's
sole discretion, to fulfill such Borrower's obligations under this Agreement and
the Other Agreements and to allow Lender to collect the Accounts or other
amounts owed to such Borrower. In addition to any other provision hereof, Lender
may at any time after the occurrence and during the continuance of an Event of
Default, at Borrowers' expense, notify any parties obligated on any of the
Accounts to make payment directly to Lender of any amounts due or to become due
thereunder.

For purposes of calculating interest and fees, Lender shall, within one (1)
Business Day after receipt by Lender at its office in Chicago, Illinois of (i)
checks and (ii) cash or other immediately available funds from collections of
items of payment and Proceeds of any Collateral, apply the whole or any part of
such collections or Proceeds against the Liabilities in such order as Lender
shall determine in its sole discretion. For purposes of determining the amount
of Loans available for borrowing purposes, checks and cash or other immediately
available funds from collections of items of payment and Proceeds of any
Collateral shall be applied in whole or in part against the Liabilities, in such
order as Lender shall determine in its sole discretion, on the day of receipt,
subject to actual collection.

On a monthly basis, Lender shall deliver to Borrowers an account statement
showing all Loans, charges and payments, which shall be deemed final, binding
and conclusive upon Borrowers unless a Borrower notifies Lender in writing,
specifying any error therein, within thirty (30) days of the date such account
statement is sent to Borrowers and any such notice shall only constitute an
objection to the items specifically identified.

9. COLLATERAL, AVAILABILITY AND FINANCIAL REPORTS AND SCHEDULES.

(a) Daily Reports.

Each Borrower shall deliver to Lender an executed daily loan report and
certificate in Lender's then current form on each day on which such Borrower
requests a Revolving Loan, and in any event at least once each week, which shall
be accompanied by copies of such Borrower's sales journal, cash receipts journal
and credit memo journal for the relevant period. Such report shall reflect the
activity of such Borrower with respect to Accounts for the immediately preceding
week, and shall be in a form and with such specificity as is satisfactory to
Lender and shall contain such additional information concerning Accounts and
Inventory as may be requested by Lender including, without limitation, but only
if specifically requested by Lender, copies of all invoices prepared in
connection with such Accounts.

(b) Monthly Reports.

Borrowers shall deliver to Lender, in addition to any other reports, as soon as
practicable and in any event: (i) within twenty (20) days after the end of each
month, (A) a detailed trial balance of each Borrower's Accounts aged per invoice
date, in form and substance reasonably satisfactory to Lender including, without
limitation, the names and addresses of all Account Debtors of each Borrower, and
(B) a summary and detail of accounts payable (such Accounts and accounts payable
divided into such time intervals as Lender may require in its sole discretion),
including a listing of any held checks; and (ii) within twenty (20) days after
the end of each month, the general ledger inventory account balance, a perpetual
inventory report and Lender's standard form of Inventory report then in effect
or the form most recently requested from Borrowers by Lender, for each Borrower
by each category of Inventory, together with a description of the monthly change
in each category of Inventory.

(c) Financial Statements.

Borrowers shall deliver to Lender the following financial information, all of
which shall be prepared in accordance with generally accepted accounting
principles consistently applied, and shall be accompanied by a compliance
certificate in the form of Exhibit B hereto, which compliance certificate shall
include a calculation of all financial covenants contained in this Agreement:
(i) no later than thirty (30) days after each calendar month, copies of
internally prepared financial statements, including, without limitation, balance
sheets and statements of income, retained earnings and cash flow of Borrowers on
a consolidated and consolidating basis, certified by the Chief Financial Officer
of each Borrower; (ii) no later than forty five (45) days after the end of each
of the first three quarters of each Borrower's Fiscal Year, copies of internally
prepared financial statements including, without limitation, balance sheets,
statements of income, retained earnings, cash flows and reconciliation of
surplus of Borrowers on a consolidated and consolidating basis, certified by the
Chief Financial Officer of Borrowers and (iii) no later than ninety (90) days
after the end of each of Borrowers' Fiscal Years, audited annual financial
statements on a consolidated and consolidating basis with an unqualified opinion
by independent certified public accountants selected by Borrowers and reasonably
satisfactory to Lender, which financial statements shall be accompanied by (A) a
letter from such accountants acknowledging that they are aware that a primary
intent of Borrowers in obtaining such financial statements is to influence
Lender and that Lender is relying upon such financial statements in connection
with the exercise of its rights hereunder, provided, that Borrowers shall only
be required to use their reasonable efforts exercised in good faith to obtain
such letter; and (B) copies of any management letters sent to a Borrower by such
accountants.

(d) Annual Projections.

As soon as practicable and in any event prior to the beginning of each Fiscal
Year, Borrowers shall deliver to Lender projected balance sheets, statements of
income and cash flow for Borrowers on a consolidated and consolidating basis,
for each of the twelve (12) months during such Fiscal Year, which shall include
the assumptions used therein, together with appropriate supporting details as
reasonably requested by Lender.

(e) Explanation of Budgets and Projections.

In conjunction with the delivery of the annual presentation of projections or
budgets referred to in subsection 9(d) above, Borrowers shall deliver a letter
signed by the President or a Vice President of each Borrower and by the
Treasurer or Chief Financial Officer of each Borrower, describing, comparing and
analyzing, in detail, all changes and developments between the anticipated
financial results included in such projections or budgets and the historical
financial statements of Borrowers.

(f) Public Reporting.

Promptly upon the filing thereof, each Borrower shall deliver to Lender copies
of all registration statements and annual, quarterly, monthly or other regular
reports which such Borrower or any of its Subsidiaries files with the Securities
and Exchange Commission, as well as promptly providing to Lender copies of any
reports and proxy statements delivered to its shareholders.

(g) Other Information.

Promptly following request therefor by Lender, such other business or financial
data, reports, appraisals and projections as Lender may reasonably request.

10. TERMINATION; AUTOMATIC RENEWAL.

THIS AGREEMENT SHALL BE IN EFFECT FROM THE DATE HEREOF UNTIL March 31, 2006 (THE
"ORIGINAL TERM") AND SHALL AUTOMATICALLY RENEW ITSELF FROM YEAR TO YEAR
THEREAFTER (EACH SUCH ONE-YEAR RENEWAL BEING REFERRED TO HEREIN AS A "RENEWAL
TERM") UNLESS (A) LENDER ELECTS TO TERMINATE THIS AGREEMENT AT THE END OF THE
ORIGINAL TERM OR ANY RENEWAL TERM OR MAKES DEMAND FOR REPAYMENT PRIOR TO THE END
OF THE ORIGINAL TERM OR THE THEN CURRENT RENEWAL TERM; (B) THE DUE DATE OF THE
LIABILITIES IS ACCELERATED PURSUANT TO SECTION 16 HEREOF; OR (C) A BORROWER
ELECTS TO TERMINATE THIS AGREEMENT AT THE END OF THE ORIGINAL TERM OR AT THE END
OF ANY RENEWAL TERM BY GIVING LENDER WRITTEN NOTICE OF SUCH ELECTION AT LEAST
NINETY (90) DAYS PRIOR TO THE END OF THE ORIGINAL TERM OR THE THEN CURRENT
RENEWAL TERM AND BY PAYING ALL OF THE LIABILITIES IN FULL ON THE LAST DAY OF
SUCH TERM.

If one or more of the events specified in clauses (A), (B) and (C) occurs or
this Agreement otherwise expires, then (i) Lender shall not make any additional
Loans on or after the date identified as the date on which the Liabilities are
to be repaid; and (ii) this Agreement shall terminate on the date thereafter
that the Liabilities are paid in full. At such time as Borrowers have repaid all
of the Liabilities and this Agreement has terminated, each Borrower shall
deliver to Lender a release, in form and substance satisfactory to Lender, of
all obligations and liabilities of Lender and its officers, directors,
employees, agents, parents, subsidiaries and affiliates to such Borrower, and if
such Borrower is obtaining new financing from another lender, such Borrower
shall deliver such lender's indemnification of Lender, in form and substance
satisfactory to Lender, for checks which Lender has credited to such Borrower's
account, but which subsequently are dishonored for any reason or for automatic
clearinghouse or wire transfers not yet posted to such Borrower's account. If,
during the term of this Agreement, Borrowers prepay all of the Liabilities from
any source other than income from the ordinary course operations of Borrowers'
business and this Agreement is terminated, Borrowers jointly and severally agree
to pay to Lender as a prepayment fee, in addition to the payment of all other
Liabilities, an amount equal to (i) three percent (3%) of the Maximum Loan Limit
if such prepayment occurs two (2) years or more prior to the end of the Original
Term, (ii) two percent (2%) of the Maximum Loan Limit if such prepayment occurs
less than two (2) years, but at least one (1) year prior to the end of the
Original Term, or (iii) one percent (1%) of the Maximum Loan Limit if such
prepayment occurs less than one (1) year prior to the end of the Original Term
or any then current Renewal Term. Notwithstanding the foregoing, in the event
Lender sells, assigns or transfers all of its rights and obligations hereunder
after the first anniversary of the date hereof, Borrowers shall not be required
to pay such prepayment fee unless such sale, assignment or transfer by Lender is
to a Person that is an affiliate of Lender or is made in connection with a sale
of substantially all of the assets or equity interests of Lender.



11. REPRESENTATIONS AND WARRANTIES.

Each Borrower hereby represents and warrants to Lender, which representations
and warranties (whether appearing in this Section 11 or elsewhere) shall be true
at the time of Borrowers' execution hereof and the closing of the transactions
described herein or related hereto, shall remain true until the repayment in
full and satisfaction of all the Liabilities and termination of this Agreement,
and shall be remade by each Borrower at the time each Loan is made pursuant to
this Agreement, provided, that representations and warranties made as of a
particular date shall be true and correct as of such date.

(a) Financial Statements and Other Information.

The financial statements and other information delivered or to be delivered by
Borrowers to Lender at or prior to the date of this Agreement fairly present in
all material respects the financial condition of Borrowers, and there has been
no material adverse change in the financial condition, the operations or any
other status of a Borrower since the date of the financial statements delivered
to Lender most recently prior to the date of this Agreement. All written
information now or heretofore furnished by each Borrower to Lender is true and
correct as of the date with respect to which such information was furnished.

(b) Locations.

The office where each Borrower keeps its books, records and accounts (or copies
thereof) concerning the Collateral, each Borrower's principal place of business
and all of each Borrower's other places of business, locations of Collateral and
post office boxes and locations of bank accounts are as set forth in Exhibit A
and at other locations within the continental United States of which Lender has
been advised by a Borrower in accordance with subsection 12(b)(i). The
Collateral, including, without limitation, the Equipment (except any part
thereof which a Borrower shall have advised Lender in writing consists of
Collateral normally used in more than one state) is kept, or, in the case of
vehicles, based, only at the addresses set forth on Exhibit A, and at other
locations within the continental United States of which Lender has been advised
by a Borrower in writing in accordance with subsection 12(b)(i) hereof.

(c) Loans by Borrower.

No Borrower has made any loans or advances to any Affiliate or other Person
except for advances authorized hereunder to employees, officers and directors of
such Borrower for travel and other expenses arising in the ordinary course of
such Borrower's business and loans permitted pursuant to subsection 13(f)
hereof.

(d) Accounts and Inventory.

Each Account or item of Inventory which a Borrower shall, expressly or by
implication, request Lender to classify as an Eligible Account or as Eligible
Inventory, respectively, shall, as of the time when such request is made,
conform in all respects to the requirements of such classification as set forth
in the respective definitions of "Eligible Account" and "Eligible Inventory" as
set forth herein and as otherwise established by Lender from time to time.

(e) Liens.

Each Borrower is the lawful owner of all Collateral now purportedly owned or
hereafter purportedly acquired by such Borrower, free from all liens, claims,
security interests and encumbrances whatsoever, whether voluntarily or
involuntarily created and whether or not perfected, other than the Permitted
Liens.

(f) Organization, Authority and No Conflict.

Clinical is a corporation, duly organized, validly existing and in good standing
in the State of Delaware, its state organizational identification number is
3577499 and such Borrower is duly qualified and in good standing in all states
where the nature and extent of the business transacted by it or the ownership of
its assets makes such qualification necessary or, if such Borrower is not so
qualified, such Borrower may cure any such failure without losing any of its
rights, incurring any liens or material penalties, or otherwise affecting
Lender’s rights. GPSI is a corporation, duly organized, validly existing and in
good standing in the State of Delaware, its state organizational identification
number is 3627490 and such Borrower is duly qualified and in good standing in
all states where the nature and extent of the business transacted by it or the
ownership of its assets makes such qualification necessary or, if such Borrower
is not so qualified, such Borrower may cure any such failure without losing any
of its rights, incurring any liens or material penalties, or otherwise affecting
Lender’s rights. BioClinical is a corporation, duly organized, validly existing
and in good standing in the State of Delaware, its state organizational
identification number is 2724497 and such Borrower is duly qualified and in good
standing in all states where the nature and extent of the business transacted by
it or the ownership of its assets makes such qualification necessary or, if such
Borrower is not so qualified, such Borrower may cure any such failure without
losing any of its rights, incurring any liens or material penalties, or
otherwise affecting Lender’s rights. Each Borrower has the right and power and
is duly authorized and empowered to enter into, execute and deliver this
Agreement and the Other Agreements and perform its obligations hereunder and
thereunder. Each Borrower's execution, delivery and performance of this
Agreement and the Other Agreements does not conflict with the provisions of the
organizational documents of such Borrower, any statute, regulation, ordinance or
rule of law, or any agreement, contract or other document which may now or
hereafter be binding on such Borrower except for conflicts with agreements,
contracts or other documents which would not have a Material Adverse Effect on
such Borrower, and each Borrower's execution, delivery and performance of this
Agreement and the Other Agreements shall not result in the imposition of any
lien or other encumbrance upon any of such Borrower's property (other than
Permitted Liens) under any existing indenture, mortgage, deed of trust, loan or
credit agreement or other agreement or instrument by which such Borrower or any
of its property may be bound or affected.

(g) Litigation.

Except as disclosed to Lender on Schedule 11(g) hereto, there are no actions or
proceedings which are pending or threatened against a Borrower or, to the best
of Borrowers’ knowledge, threatened against a Borrower which are, in the
determination of Lender, reasonably likely to have a Material Adverse Effect on
such Borrower, and each Borrower shall, promptly upon becoming aware of any such
pending or threatened action or proceeding, give written notice thereof to
Lender. No Borrower has any Commercial Tort Claims pending other than those set
forth on Exhibit C hereto as Exhibit C may be amended from time to time.

(h) Compliance with Laws and Maintenance of Permits.

Each Borrower has obtained all governmental consents, franchises, certificates,
licenses, authorizations, approvals and permits, the lack of which would have a
Material Adverse Effect on such Borrower. Each Borrower is in compliance in all
material respects with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety) the failure to comply
with which would have a Material Adverse Effect on such Borrower.

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsections 11(c) and 13 (e) hereof, no Borrower is conducting, permitting or
suffering to be conducted, transactions with any Affiliate other than
transactions with Affiliates for the purchase or sale of Inventory or services
in the ordinary course of business pursuant to terms that are no less favorable
to such Borrower than the terms upon which such transactions would have been
made had they been made to or with a Person that is not an Affiliate.

(j) Names and Trade Names.

Each Borrower's name has always been as set forth on the first page of this
Agreement and no Borrower uses trade names, assumed names, fictitious names or
division names in the operation of its business, except as set forth on Schedule
11(j) hereto. Lender and GPSI acknowledge and agree that GPSI will change its
organizational name to Group Practice Services, Inc. within thirty (30) days
following the initial disbursement of Loans under the Agreement. Effective
immediately upon such change of name, all references to Borrower contained in
the Agreement, this Exhibit A and the Other Agreements shall be deemed to be
references to Group Practice Services, Inc. Borrower shall promptly provide to
Lender evidence satisfactory to Lender of Borrower's change of name as herein
contemplated.

(k) Equipment.

Except for Permitted Liens, each Borrower has good and indefeasible and
merchantable title to and ownership of all Equipment. No Equipment is a Fixture
to real estate unless such real estate is owned by such Borrower and is subject
to a mortgage in favor of Lender, or if such real estate is leased, is subject
to a landlord's agreement in favor of Lender on terms acceptable to Lender, or
an accession to other personal property unless such personal property is subject
to a first priority lien in favor of Lender.

(l) Enforceability.

This Agreement and the Other Agreements to which a Borrower is a party are the
legal, valid and binding obligations of such Borrower and are enforceable
against such Borrower in accordance with their respective terms.

(m) Solvency.

Each Borrower is, after giving effect to the transactions contemplated hereby,
solvent, able to pay its debts as they become due, has capital sufficient to
carry on its business, now owns property having a value both at fair valuation
and at present fair saleable value greater than the amount required to pay its
debts, and will not be rendered insolvent by the execution and delivery of this
Agreement or any of the Other Agreements or by completion of the transactions
contemplated hereunder or thereunder.

(n) Indebtedness.

Except as set forth on Schedule 11(n) hereto, no Borrower is obligated (directly
or indirectly), for any loans or other indebtedness for borrowed money other
than the Loans.

(o) Margin Security and Use of Proceeds.

No Borrower owns any margin securities, and none of the proceeds of the Loans
hereunder shall be used for the purpose of purchasing or carrying any margin
securities or for the purpose of reducing or retiring any indebtedness which was
originally incurred to purchase any margin securities or for any other purpose
not permitted by Regulation U of the Board of Governors of the Federal Reserve
System as in effect from time to time.

(p) Parent, Subsidiaries and Affiliates.

Except as set forth on Schedule 11(p) hereto, no Borrower has any Parents,
Subsidiaries or other Affiliates or divisions, nor is any Borrower engaged in
any joint venture or partnership with any other Person.

(q) No Defaults.

No Borrower is in default under any material contract, lease or commitment to
which it is a party or by which it is bound, nor does any Borrower know of any
dispute regarding any contract, lease or commitment which would have a Material
Adverse Effect on such Borrower.

(r) Employee Matters.

There are no controversies pending or threatened between a Borrower and any of
its employees, agents or independent contractors other than employee grievances
arising in the ordinary course of business which would not, in the aggregate,
have a Material Adverse Effect on such Borrower, and each Borrower is in
compliance with all federal and state laws respecting employment and employment
terms, conditions and practices except for such non-compliance which would not
have a Material Adverse Effect on such Borrower.

(s) Intellectual Property.

Each Borrower possesses adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, trade styles and
trade names to continue to conduct its business as heretofore conducted by it
except to the extent that the failure to possess such items would not have a
Material Adverse Effect on such Borrower.

(t) Environmental Matters.

No Borrower has generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Materials, on or off its premises
(whether or not owned by it) in any manner which at any time violates in any
material respect any Environmental Law or any license, permit, certificate,
approval or similar authorization thereunder and the operations of each Borrower
comply in all material respects with all Environmental Laws and all licenses,
permits, certificates, approvals and similar authorizations thereunder. There
has been no investigation, proceeding, complaint, order, directive, claim,
citation or notice by any governmental authority or any other Person, nor is any
pending or to the best of each Borrower's knowledge threatened with respect to
any non-compliance with or violation of the requirements of any Environmental
Law by a Borrower or the release, spill or discharge, threatened or actual, of
any Hazardous Materials or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Materials or any other environmental, health or safety matter, which affects a
Borrower or its business, operations or assets or any properties at which a
Borrower has transported, stored or disposed of any Hazardous Materials. No
Borrower has any material liability (contingent or otherwise) in connection with
a release, spill or discharge, threatened or actual, of any Hazardous Materials
or the generation, use, storage, treatment, transportation, manufacture,
handling, production or disposal of any Hazardous Materials.

(u) ERISA Matters.

Each Borrower has paid and discharged all obligations and liabilities arising
under ERISA of a character which, if unpaid or unperformed, might result in the
imposition of a lien against any of its properties or assets.

12. AFFIRMATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrowers obtain Lender's prior written consent waiving
or modifying any of Borrowers' covenants hereunder in any specific instance,
each Borrower covenants and agrees as follows:

(a) Maintenance of Records.

Each Borrower shall at all times keep accurate and complete books, records and
accounts with respect to all of such Borrower's business activities, in
accordance with sound accounting practices and generally accepted accounting
principles consistently applied, and shall keep such books, records and
accounts, and any copies thereof, only at the addresses indicated for such
purpose on Exhibit A.

(b) Notices.

Each Borrower shall:

> > (i) Locations. Promptly (but in no event less than ten (10) days prior to
> > the occurrence thereof) notify Lender of the proposed opening of any new
> > place of business or new location of Collateral, the closing of any existing
> > place of business or location of Collateral, any change of in the location
> > of such Borrower's books, records and accounts (or copies thereof), the
> > opening or closing of any post office box, the opening or closing of any
> > bank account or, if any of the Collateral consists of Goods of a type
> > normally used in more than one state, the use of any such Goods in any state
> > other than a state in which such Borrower has previously advised Lender that
> > such Goods will be used.
> > 
> > (ii) Eligible Accounts and Inventory. Promptly upon becoming aware thereof,
> > notify Lender if any Account or Inventory identified by such Borrower to
> > Lender as an Eligible Account or Eligible Inventory becomes ineligible for
> > any reason.
> > 
> > (iii) Litigation and Proceedings. Promptly upon becoming aware thereof,
> > notify Lender of any actions or proceedings which are pending or threatened
> > against such Borrower which might have a Material Adverse Effect on such
> > Borrower and of any Commercial Tort Claims of such Borrower which may arise,
> > which notice shall constitute such Borrower's authorization to amend Exhibit
> > C to add such Commercial Tort Claim.
> > 
> > (iv) Names and Trade Names. Notify Lender within ten (10) days of the change
> > of its name or the use of any trade name, assumed name, fictitious name or
> > division name not previously disclosed to Lender in writing.
> > 
> > (v) ERISA Matters. Promptly notify Lender of (x) the occurrence of any
> > "reportable event" (as defined in ERISA) which might result in the
> > termination by the Pension Benefit Guaranty Corporation (the "PBGC") of any
> > employee benefit plan ("Plan") covering any officers or employees of such
> > Borrower, any benefits of which are, or are required to be, guaranteed by
> > the PBGC, (y) receipt of any notice from the PBGC of its intention to seek
> > termination of any Plan or appointment of a trustee therefor or (z) its
> > intention to terminate or withdraw from any Plan.
> > 
> > (vi) Environmental Matters. Immediately notify Lender upon becoming aware of
> > any investigation, proceeding, complaint, order, directive, claim, citation
> > or notice with respect to any non-compliance with or violation of the
> > requirements of any Environmental Law by such Borrower or the generation,
> > use, storage, treatment, transportation, manufacture handling, production or
> > disposal of any Hazardous Materials or any other environmental, health or
> > safety matter which affects such Borrower or its business operations or
> > assets or any properties at which such Borrower has transported, stored or
> > disposed of any Hazardous Materials unless the foregoing could not
> > reasonably be expected to have a Material Adverse Effect on such Borrower.
> > 
> > (vii) Default; Material Adverse Change. Promptly advise Lender of any
> > material adverse change in the business, property, assets, prospects,
> > operations or condition, financial or otherwise, of such Borrower, the
> > occurrence of any Event of Default hereunder or the occurrence of any event
> > which, if uncured, will become an Event of Default after notice or lapse of
> > time (or both).

All of the foregoing notices shall be provided by Borrowers to Lender in
writing.

(c) Compliance with Laws and Maintenance of Permits.

Each Borrower shall maintain all governmental consents, franchises,
certificates, licenses, authorizations, approvals and permits, the lack of which
would have a Material Adverse Effect on such Borrower and each Borrower shall
remain in compliance with all applicable federal, state, local and foreign
statutes, orders, regulations, rules and ordinances (including, without
limitation, Environmental Laws and statutes, orders, regulations, rules and
ordinances relating to taxes, employer and employee contributions and similar
items, securities, ERISA or employee health and safety) the failure with which
to comply would have a Material Adverse Effect on such Borrower. Following any
determination by Lender that there is non-compliance, or any condition which
requires any action by or on behalf of a Borrower in order to avoid
non-compliance, with any Environmental Law, at such Borrower's expense cause an
independent environmental engineer acceptable to Lender to conduct such tests of
the relevant site(s) as are appropriate and prepare and deliver a report setting
forth the results of such tests, a proposed plan for remediation and an estimate
of the costs thereof.

(d) Inspection and Audits.

Each Borrower shall permit Lender, or any Persons designated by it, to call at
such Borrower's places of business at any reasonable times, and, without
hindrance or delay, to inspect the Collateral and to inspect, audit, check and
make extracts from such Borrower's books, records, journals, orders, receipts
and any correspondence and other data relating to such Borrower's business, the
Collateral or any transactions between the parties hereto, and shall have the
right to make such verification concerning such Borrower's business as Lender
may consider reasonable under the circumstances. Each Borrower shall furnish to
Lender such information relevant to Lender's rights under this Agreement and the
Other Agreements as Lender shall at any time and from time to time request.
Lender, through its officers, employees or agents shall have the right, at any
time and from time to time, in Lender's name, to verify the validity, amount or
any other matter relating to any of such Borrower's Accounts, by mail,
telephone, telecopy, electronic mail, or otherwise, provided that prior to the
occurrence of an Event of Default, Lender shall conduct such verification in the
name of a nominee of Lender or in such Borrower’s name. Each Borrower authorizes
Lender to discuss the affairs, finances and business of such Borrower with any
officers, employees or directors of such Borrower or with its Parent or any
Affiliate or the officers, employees or directors of its Parent or any
Affiliate, and to discuss the financial condition of such Borrower with such
Borrower's independent public accountants. Any such discussions shall be without
liability to Lender or to Borrowers' independent public accountants. Borrowers
shall pay to Lender all customary fees and all costs and out-of-pocket expenses
incurred by Lender in the exercise of its rights hereunder, and all of such
fees, costs and expenses shall constitute Liabilities hereunder, shall be
payable on demand and, until paid, shall bear interest at the highest rate then
applicable to Loans hereunder.

(e) Insurance.

Each Borrower shall:

> > (i) Keep the Collateral properly housed and insured for the full insurable
> > value thereof against loss or damage by fire, theft, explosion, sprinklers,
> > collision (in the case of motor vehicles) and such other risks as are
> > customarily insured against by Persons engaged in businesses similar to that
> > of such Borrower, with such companies, in such amounts, with such
> > deductibles, and under policies in such form, as shall be satisfactory to
> > Lender. Original (or certified) copies of such policies of insurance have
> > been or shall be, within ninety (90) days of the date hereof, delivered to
> > Lender, together with evidence of payment of all premiums therefor, and
> > shall contain an endorsement, in form and substance acceptable to Lender,
> > showing loss under such insurance policies payable to Lender. Such
> > endorsement, or an independent instrument furnished to Lender, shall provide
> > that the insurance company shall give Lender at least thirty (30) days
> > written notice before any such policy of insurance is altered or canceled
> > and that no act, whether willful or negligent, or default of such Borrower
> > or any other Person shall affect the right of Lender to recover under such
> > policy of insurance in case of loss or damage. In addition, each Borrower
> > shall cause to be executed and delivered to Lender an assignment of proceeds
> > of its business interruption insurance policies. Each Borrower hereby
> > directs all insurers under all policies of insurance to pay all proceeds
> > payable thereunder directly to Lender. Each Borrower irrevocably makes,
> > constitutes and appoints Lender (and all officers, employees or agents
> > designated by Lender) as such Borrower's true and lawful attorney (and
> > agent-in-fact) for the purpose of making, settling and adjusting claims
> > under such policies of insurance, endorsing the name of such Borrower on any
> > check, draft, instrument or other item of payment for the proceeds of such
> > policies of insurance and making all determinations and decisions with
> > respect to such policies of insurance, provided however, that if no Event of
> > Default shall have occurred and is continuing, Borrowers may make, settle
> > and adjust claims involving less than $100,000.in the aggregate without
> > Lender’s consent.
> > 
> > (ii) Maintain, at its expense, such public liability and third party
> > property damage insurance as is customary for Persons engaged in businesses
> > similar to that of such Borrower with such companies and in such amounts,
> > with such deductibles and under policies in such form as shall be
> > satisfactory to Lender and original (or certified) copies of such policies
> > have been or shall be, within ninety (90) days after the date hereof,
> > delivered to Lender, together with evidence of payment of all premiums
> > therefor; each such policy shall contain an endorsement showing Lender as
> > additional insured thereunder and providing that the insurance company shall
> > give Lender at least thirty (30) days written notice before any such policy
> > shall be altered or canceled.

If a Borrower at any time or times hereafter shall fail to obtain or maintain
any of the policies of insurance required above or to pay any premium relating
thereto, then Lender, without waiving or releasing any obligation or default by
Borrowers hereunder, may (but shall be under no obligation to) obtain and
maintain such policies of insurance and pay such premiums and take such other
actions with respect thereto as Lender deems advisable upon notice to such
Borrower. Such insurance, if obtained by Lender, may, but need not, protect such
Borrower's interests or pay any claim made by or against such Borrower with
respect to the Collateral. Such insurance may be more expensive than the cost of
insurance such Borrower may be able to obtain on its own and may be cancelled
only upon such Borrower providing evidence that it has obtained the insurance as
required above. All sums disbursed by Lender in connection with any such
actions, including, without limitation, court costs, expenses, other charges
relating thereto and reasonable attorneys' fees, shall constitute Loans
hereunder, shall be payable on demand by Borrowers to Lender and, until paid,
shall bear interest at the highest rate then applicable to Loans hereunder.

(f) Collateral.

Each Borrower shall keep the Collateral in good condition, repair and order and
shall make all necessary repairs to the Equipment and replacements thereof so
that the operating efficiency and the value thereof shall at all times be
preserved and maintained in all material respects. Each Borrower shall permit
Lender to examine any of the Collateral at any time and wherever the Collateral
may be located and, each Borrower shall, immediately upon request therefor by
Lender, deliver to Lender any and all evidence of ownership of any of the
Equipment including, without limitation, certificates of title and applications
of title. Each Borrower shall, at the request of Lender, indicate on its records
concerning the Collateral a notation, in form satisfactory to Lender, of the
security interest of Lender hereunder.

(g) Use of Proceeds.

All monies and other property obtained by a Borrower from Lender pursuant to
this Agreement shall be used solely for business purposes of such Borrower.

(h) Taxes.

Each Borrower shall file all required tax returns and pay all of its taxes when
due, subject to any extensions granted by the applicable taxing authority,
including, without limitation, taxes imposed by federal, state or municipal
agencies, and shall cause any liens for taxes to be promptly released; provided,
that such Borrower shall have the right to contest the payment of such taxes in
good faith by appropriate proceedings so long as (i) the amount so contested is
shown on such Borrower's financial statements; (ii) the contesting of any such
payment does not give rise to a lien for taxes; (iii) such Borrower keeps on
deposit with Lender (such deposit to be held without interest) or a reserve is
maintained against such Borrower’s availability to borrow money under subsection
2(a), in either case, in an amount of money which, in the sole judgment of
Lender, is sufficient to pay such taxes and any interest or penalties that may
accrue thereon; and (iv) if such Borrower fails to prosecute such contest with
reasonable diligence, Lender may apply the money so deposited in payment of such
taxes. If a Borrower fails to pay any such taxes and in the absence of any such
contest by such Borrower, Lender may (but shall be under no obligation to)
advance and pay any sums required to pay any such taxes and/or to secure the
release of any lien therefor, and any sums so advanced by Lender shall
constitute Loans hereunder, shall be payable by such Borrower to Lender on
demand, and, until paid, shall bear interest at the highest rate then applicable
to Loans hereunder.

(i) Intellectual Property.

Each Borrower shall maintain adequate licenses, patents, patent applications,
copyrights, service marks, trademarks, trademark applications, tradestyles and
trade names to continue its business as heretofore conducted by it or as
hereafter conducted by it unless the failure to maintain any of the foregoing
could not reasonably be expected to have a Material Adverse Effect on such
Borrower.

(j) Checking Accounts.

Each Borrower shall maintain its general checking/controlled disbursement
account with LaSalle Bank. Normal charges shall be assessed thereon. Although no
compensating balance is required, each Borrower must keep monthly balances in
order to merit earnings credits which will cover LaSalle Bank's service charge
for demand deposit account activities. In addition, each Borrower shall enter
into agreements with LaSalle Bank for standard cash management services. Each
Borrower shall be responsible for all normal charges assessed thereon.

(k) Consolidation/Merger of Affiliates.

Within ninety (90) days of the date hereof, Borrowers shall cause each of its
Affiliates organized under the laws of a state within the United States of
America or under any territory or possession of the United States of America
that has adopted the Uniform Commercial Code (other than Landmark Scientific,
Inc. and Novitron International, Inc.) to consolidate, reorganize or merge such
that after such consolidation, reorganization or merger there remains only one
such Affiliate.

(l) Guaranties of Affiliates.

Within fourteen (14) days of the date hereof, Borrowers shall cause each of its
Affiliates organized under the laws of a state within the United States of
America or under any territory or possession of the United States of America
that has adopted the Uniform Commercial Code to execute and deliver to Lender a
Continuing Unconditional Guarantee which shall be secured by a lien on
substantially of the assets of such Affiliate pursuant to documents which,
together with such Guarantee, shall be in form and substance satisfactory to
Lender.

13. NEGATIVE COVENANTS.

Until payment and satisfaction in full of all Liabilities and termination of
this Agreement, unless Borrowers obtain Lender's prior written consent waiving
or modifying any of Borrowers' covenants hereunder in any specific instance,
each Borrower agrees as follows:

(a) Guaranties.

No Borrower shall assume, guarantee or endorse, or otherwise become liable in
connection with, the obligations of any Person, except by endorsement of
instruments for deposit or collection or similar transactions in the ordinary
course of business.

(b) Indebtedness.

No Borrower shall create, incur, assume or become obligated (directly or
indirectly), for any loans or other indebtedness for borrowed money other than
the Loans, except that a Borrower may (i) borrow money from a Person other than
Lender on an unsecured and subordinated basis if a subordination agreement in
favor of Lender and in form and substance satisfactory to Lender is executed and
delivered to Lender relative thereto; (ii) maintain its present indebtedness
listed on Schedule 11(n) hereto; (iii) incur unsecured indebtedness to trade
creditors in the ordinary course of business; (iv) incur purchase money
indebtedness or capitalized lease obligations in connection with Capital
Expenditures permitted pursuant to subsection 14(b) hereof; and (v) incur
operating lease obligations requiring payments not to exceed Two Hundred Fifty
Thousand and No/100 Dollars ($250,000.00) in the aggregate during any Fiscal
Year of Borrowers.

(c) Liens.

No Borrower shall grant or permit to exist (voluntarily or involuntarily) any
lien, claim, security interest or other encumbrance whatsoever on any of its
assets, other than Permitted Liens.

(d) Mergers, Sales, Acquisitions, Subsidiaries and Other Transactions Outside
the Ordinary Course of Business.

No Borrower shall (i) enter into any merger or consolidation; (ii) change its
state of organization or enter into any transaction which has the effect of
changing its state of organization (iii) sell, lease or otherwise dispose of any
of its assets other than in the ordinary course of business; (iv) purchase the
stock, other equity interests or all or a material portion of the assets of any
Person or division of such Person; or (v) enter into any other transaction
outside the ordinary course of such Borrower's business, including, without
limitation, any purchase, redemption or retirement of any shares of any class of
its stock or any other equity interest, and any issuance of any shares of, or
warrants or other rights to receive or purchase any shares of, any class of its
stock or any other equity interest. No Borrower shall form any Subsidiaries or
enter into any joint ventures or partnerships with any other Person.
Notwithstanding the foregoing, BioClinical may merge into GPSI subsequent to the
date hereof so long as (x) such merger is permitted under all applicable laws,
(y) no Event of Default shall have occurred prior to the time of or would occur
as a result of such merger and (z) such Borrowers execute and deliver to Lender
such documents in form and substance satisfactory to Lender in its sole
discretion as shall be required by Lender, including without limitation, an
attorney’s opinion letter and solvency certificate.

(e) Dividends and Distributions.

> > No Borrower shall declare or pay any dividend or other distribution (whether
> > in cash or in kind) on any class of its stock (if such Borrower is a
> > corporation) or on account of any equity interest in such Borrower (if such
> > Borrower is a partnership, limited liability company or other type of
> > entity). Notwithstanding the foregoing, and provided that (i) each such
> > dividend payment is permitted under all applicable laws and (ii) no Event of
> > Default shall have occurred prior to, or would occur as a result of, any
> > such dividend payment, (w) each Borrower may declare and pay to such
> > Borrower’s Parent such dividends as are necessary to reimburse Parent for
> > all expenses incurred on behalf of such Borrower and (x) Borrowers may
> > declare and pay to Borrowers’ Parent dividends in an amount sufficient for
> > Parent to pay quarterly dividends of $0.01 per share so long as (y) the
> > amount of such dividends so declared and paid shall not, in any case, exceed
> > Two Hundred Fifty Thousand and No/100 Dollars ($250,000.00) in the aggregate
> > in any Fiscal Year and (z) after giving effect to such payment, Borrowers
> > shall have Excess Availability of at least $1,000,000.00.

(f) Investments; Loans.

No Borrower shall purchase or otherwise acquire, or contract to purchase or
otherwise acquire, the obligations or stock of any Person, other than direct
obligations of the United States, obligations insured by the Federal Deposit
Insurance Corporation and obligations unconditionally guaranteed by the United
States; nor shall a Borrower lend or otherwise advance funds to any Person
except for advances made to employees, officers and directors for travel and
other expenses arising in the ordinary course of business and loans to employees
not exceeding Fifty Thousand and No/100 Dollars ($50,000.00) in the aggregate
outstanding for all Persons at any one time.

(g) Fundamental Changes, Line of Business.

No Borrower shall amend its organizational documents or change its Fiscal Year
or enter into a new line of business materially different from such Borrower's
current business unless (i) such actions would not have a Material Adverse
Effect on such Borrower; (ii) such actions would not affect the obligations of
such Borrower to Lender; (iii) such actions would not affect the interpretation
of any of the terms of this Agreement or the Other Agreements and (iv) Lender
has received ten (10) days prior written notice of such amendment or change.

(h) Equipment.

No Borrower shall (i) permit any Equipment to become a Fixture to real property
unless such real property is owned by such Borrower and is subject to a mortgage
in favor of Lender, or if such real property is leased, is subject to a
landlord's agreement in favor of Lender on terms acceptable to Lender, or (ii)
permit any Equipment to become an accession to any other personal property
unless such personal property is subject to a first priority lien in favor of
Lender.

(i) Affiliate Transactions.

Except as set forth on Schedule 11(i) hereto or as permitted pursuant to
subsection 11(c) hereof, no Borrower shall conduct, permit or suffer to be
conducted, transactions with Affiliates other than transactions for the purchase
or sale of Inventory or services in the ordinary course of business pursuant to
terms that are no less favorable to such Borrower than the terms upon which such
transactions would have been made had they been made to or with a Person that is
not an Affiliate.

(j) Settling of Accounts.

Each Borrower shall not settle or adjust any Account identified by such Borrower
as an Eligible Account or with respect to which the Account Debtor is an
Affiliate without the consent of Lender, provided, that following the occurrence
and during the continuance of an Event of Default, such Borrower shall not
settle or adjust any Account without the consent of Lender.

14. FINANCIAL COVENANTS.

Each Borrower shall maintain and keep in full force and effect each of the
financial covenants set forth below:

(a) Tangible Net Worth.

Borrowers' Tangible Net Worth shall not at any time be less than the Minimum
Tangible Net Worth; "Minimum Tangible Net Worth" being defined for purposes of
this subsection as (i) __________________ and ___/100 Dollars ($__________) at
all times from the date hereof through _______________, _____ and
(ii) thereafter, from the last day of each Fiscal Year of Borrowers through the
day prior to the last day of each immediately succeeding Fiscal Year of
Borrowers, the Minimum Tangible Net Worth during the immediately preceding
period plus __________________ and ___/100 Dollars ($__________) [_______
percent (___%) of Borrowers' net income (but without reduction for any net loss)
for the Fiscal Year ending on the first day of such period as reflected on
Borrowers' audited year end financial statement]; and "Tangible Net Worth" being
defined for purposes of this subsection as Borrowers' shareholders' equity
(including retained earnings) less the book value of all intangible assets as
determined solely by Lender on a consistent basis plus the amount of any LIFO
reserve plus the amount of any debt subordinated to Lender, all as determined
under generally accepted accounting principles applied on a basis consistent
with the financial statement dated ______________, ____ except as set forth
herein; [blank amounts are under discussion]

(b) Capital Expenditure Limitations.

Borrowers and their Subsidiaries shall not make any Capital Expenditures if,
after giving effect to such Capital Expenditure, the aggregate cost of all
Capital Expenditures would exceed Five Hundred Thousand and No/100 Dollars
($500,000) during any Fiscal Year.

> > (c) Fixed Charge Coverage.

As of the last day of each month, for the twelve (12) month period ending on
such date, Borrowers shall not permit the ratio of EBITDA to Fixed Charges to be
less than 1.15 to 1.00.

15. DEFAULT.

The occurrence of any one or more of the following events shall constitute an
"Event of Default" by Borrowers hereunder:

(a) Payment.

The failure of any Obligor to pay when due, declared due, or demanded by Lender,
any of the Liabilities.

(b) Breach of this Agreement and the Other Agreements.

The failure of any Obligor to perform, keep or observe any of the covenants,
conditions, promises, agreements or obligations of such Obligor under this
Agreement or any of the Other Agreements; provided that any such failure by a
Borrower under subsections 12(b)(i), (iv), (v), (vi), 12(c) and 12(i) of this
Agreement shall not constitute an Event of Default hereunder until the fifteenth
(15th) day following the occurrence thereof.

(c) Breaches of Other Obligations.

The failure of any Obligor to perform, keep or observe (after any applicable
notice and cure period) any of the covenants, conditions, promises, agreements
or obligations of such Obligor under any other agreement with any Person if such
failure might have a Material Adverse Effect on such Obligor.

(d) Breach of Representations and Warranties.

The making or furnishing by any Obligor to Lender of any representation,
warranty, certificate, schedule, report or other communication within or in
connection with this Agreement or the Other Agreements or in connection with any
other agreement between such Obligor and Lender, which is untrue or misleading
in any material respect as of the date made.

(e) Loss of Collateral.

The loss, theft, damage or destruction of any of the Collateral in an amount in
excess of $100,000.00 in the aggregate for all such events during any year of
the Original Term or any Renewal Term as determined by Lender in its sole
discretion determined in good faith, or (except as permitted hereby) sale, lease
or furnishing under a contract of service of, any of the Collateral.

(f) Levy, Seizure or Attachment.

The making or any attempt by any Person to make any levy, seizure or attachment
upon any of the Collateral.

(g) Bankruptcy or Similar Proceedings.

The commencement of any proceedings in bankruptcy by or against any Obligor or
for the liquidation or reorganization of any Obligor, or alleging that such
Obligor is insolvent or unable to pay its debts as they mature, or for the
readjustment or arrangement of any Obligor's debts, whether under the United
States Bankruptcy Code or under any other law, whether state or federal, now or
hereafter existing, for the relief of debtors, or the commencement of any
analogous statutory or non-statutory proceedings involving any Obligor;
provided, however, that if such commencement of proceedings against such Obligor
is involuntary, such action shall not constitute an Event of Default unless such
proceedings are not dismissed within forty-five (45) days after the commencement
of such proceedings.

(h) Appointment of Receiver.

The appointment of a receiver or trustee for any Obligor, for any of the
Collateral or for any substantial part of any Obligor's assets or the
institution of any proceedings for the dissolution, or the full or partial
liquidation, or the merger or consolidation, of any Obligor which is a
corporation, limited liability company or a partnership; provided, however, that
if such appointment or commencement of proceedings against such Obligor is
involuntary, such action shall not constitute an Event of Default unless such
appointment is not revoked or such proceedings are not dismissed within
forty-five (45) days after the commencement of such proceedings.

(i) Judgment.

The entry of any judgments or orders aggregating in excess of $250,000.00
against any Obligor which remains unsatisfied or undischarged and in effect for
thirty (30) days after such entry without a stay of enforcement or execution.

(j) Death or Dissolution of Obligor.

The death of any Obligor who is a natural Person, or of any general partner who
is a natural Person of any Obligor which is a partnership, or any member who is
a natural Person of any Obligor which is a limited liability company or the
dissolution of any Obligor which is a partnership, limited liability company,
corporation or other entity.

(k) Default or Revocation of Guaranty.

The occurrence of an event of default under, or the revocation or termination
of, any agreement, instrument or document executed and delivered by any Person
to Lender pursuant to which such Person has guaranteed to Lender the payment of
all or any of the Liabilities or has granted Lender a security interest in or
lien upon some or all of such Person's real and/or personal property to secure
the payment of all or any of the Liabilities.

(l) Criminal Proceedings.

The institution in any court of a criminal proceeding against any Obligor which
would have a Material Adverse Effect on such Obligor, or the indictment of any
Obligor for any crime other than traffic and boating tickets and misdemeanors
not punishable by jail terms.

(m) Change of Control.

The failure of (i) Dr. Israel M. Stein and Randal J. Kirk to own directly or
indirectly, at least eighty (80) percent of the issued and outstanding voting
equity interests of Novitron International, Inc. that is owned as of the date
hereof (ii) Novitron International, Inc. to own and have voting control of at
least the same percentage of the issued and outstanding voting equity interests
of Clinical and GPSI as is owned on the date hereof, and (iii) GPSI to own and
have voting control of at least the same percentage of the issued and
outstanding voting equity interests of BioClinical as is owned on the date
hereof.

(n) [Change of Management.

If Dr. Israel M. Steinshall cease to be the President of each Borrower at any
time, provided that in the event of the death of such Person, Borrowers shall
have thirty (30) days from the date of death to find a replacement satisfactory
to Lender in its sole discretion before such event shall constitute an Event of
Default.

(o) Material Adverse Change.

Any material adverse change in the Collateral, business, property, assets,
prospects, operations or condition, financial or otherwise of any Obligor, as
determined by Lender in its sole judgment determined in good faith or the
occurrence of any event which, in Lender's sole judgment determined in good
faith, could have a Material Adverse Effect.

16. REMEDIES UPON AN EVENT OF DEFAULT.

(a) Upon the occurrence and during the continuance of an Event of Default
described in subsection 15(g) hereof, all of the Liabilities shall immediately
and automatically become due and payable, without notice of any kind. Upon the
occurrence of any other Event of Default, all Liabilities may, at the option of
Lender, and without demand, notice or legal process of any kind, be declared,
and immediately shall become, due and payable.

(b) Upon the occurrence and during the continuance of an Event of Default,
Lender may exercise from time to time any rights and remedies available to it
under the Uniform Commercial Code and any other applicable law in addition to,
and not in lieu of, any rights and remedies expressly granted in this Agreement
or in any of the Other Agreements and all of Lender's rights and remedies shall
be cumulative and non-exclusive to the extent permitted by law. In particular,
but not by way of limitation of the foregoing, Lender may, without notice,
demand or legal process of any kind, take possession of any or all of the
Collateral (in addition to Collateral of which it already has possession),
wherever it may be found, and for that purpose may pursue the same wherever it
may be found, and may enter onto any of Borrowers' premises where any of the
Collateral may be, and search for, take possession of, remove, keep and store
any of the Collateral until the same shall be sold or otherwise disposed of, and
Lender shall have the right to store the same at any of Borrowers' premises
without cost to Lender. At Lender's request, each Borrower shall, at Borrowers'
expense, assemble the Collateral and make it available to Lender at one or more
places to be designated by Lender and reasonably convenient to Lender and such
Borrower. Each Borrower recognizes that if a Borrower fails to perform, observe
or discharge any of its Liabilities under this Agreement or the Other
Agreements, no remedy at law will provide adequate relief to Lender, and agrees
that Lender shall be entitled to temporary and permanent injunctive relief in
any such case without the necessity of proving actual damages. Any notification
of intended disposition of any of the Collateral required by law will be deemed
to be a reasonable authenticated notification of disposition if given at least
ten (10) days prior to such disposition and such notice shall (i) describe
Lender and the applicable Borrower(s), (ii) describe the Collateral that is the
subject to the intended disposition, (iii) state the method of the intended
disposition, (iv) state that the applicable Borrower(s) is entitled to an
accounting of the Liabilities and state the charge, if any, for an accounting
and (v) state the time and place of any public disposition or the time after
which any private sale is to be made. Lender may disclaim any warranties that
might arise in connection with the sale, lease or other disposition of the
Collateral and has no obligation to provide any warranties at such time. Any
Proceeds of any disposition by Lender of any of the Collateral may be applied by
Lender to the payment of expenses in connection with the Collateral, including,
without limitation, legal expenses and reasonable attorneys' fees, and any
balance of such Proceeds may be applied by Lender toward the payment of such of
the Liabilities, and in such order of application, as Lender may from time to
time elect.

17. CONDITIONS PRECEDENT.

The obligation of Lender to fund the Term Loan, to fund the initial Revolving
Loan, and to issue or cause to be issued the initial Letter of Credit, is
subject to the satisfaction or waiver on or before the date hereof of the
following conditions precedent:

(a) Lender shall have received each of the agreements, opinions, reports,
approvals, consents, certificates and other documents set forth on the closing
document list attached hereto as Schedule 17(a) (the "Closing Document List") in
each case in form and substance satisfactory to Lender;

(b) Since December 17, 2002, no event shall have occurred which has had or could
reasonably be expected to have a Material Adverse Effect on any Obligor, as
determined by Lender in its sole discretion, determined in good faith;

(c) Lender shall have received payment in full of all fees and expenses payable
to it by Borrowers or any other Person in connection herewith, on or before
disbursement of the initial Loans hereunder;

(d) Lender shall have determined that immediately after giving effect to (A) the
making of the initial Loans, including without limitation the Term Loan and the
Revolving Loans, if any, requested to be made on the date hereof, (B) the
issuance of the initial Letter of Credit, if any, requested to be made on such
date, (C) the payment of all fees due upon such date and (D) the payment or
reimbursement by Borrowers of Lender for all closing costs and expenses incurred
in connection with the transactions contemplated hereby, Borrowers have Excess
Availability of not less than One Million and No/100 Dollars ($1,000,000.00);

(e) The Obligors shall have executed and delivered to Lender all such other
documents, instruments and agreements which Lender determines are reasonably
necessary to consummate the transactions contemplated hereby;

(f) Clinical shall have consummated the transactions contemplated by that
certain Asset Purchase Agreement by and among Clinical, Elan Pharmaceuticals,
Inc., Elan Diagnostics, Inc. and Novitron International, Inc., dated as of
December 9, 2002;

(g) The transactions contemplated by that certain Agreement and Plan of Merger
dated as of March __, 2003 by and among Novitron International, Inc., GPSI and
Group Practice Services Incorporated shall have been consummated.;

(h) The transactions contemplated by that certain Agreement and Plan of Merger
dated as of March __, 2003 by and among BioFix, Inc., BioClinical and Group
Practice Services Incorporated shall have been consummated;

(i) The appropriate individual(s) and/or entity(ies) shall invest, directly or
indirectly, equity in Novitron International, Inc. in an amount not less than
$1,000,000.00, provided that Novitron International, Inc. shall immediately
contribute such equity to each Borrower in such amounts as Novitron
International, Inc. shall determine; and

(j) Any and all indebtedness to Landmark Scientific, Inc. and RJK, L.L.C. shall
be subordinated on terms acceptable to Lender in its sole discretion and in
connection therewith, each such Person shall execute and deliver to Lender a
subordination agreement in form and substance satisfactory to Lender.

18. JOINT AND SEVERAL LIABILITY.

(a) Notwithstanding anything to the contrary contained herein, all Liabilities
of each Borrower hereunder shall be joint and several obligations of Borrowers.

(b) Notwithstanding any provisions of this Agreement to the contrary, it is
intended that the joint and several nature of the Liabilities of Borrowers and
the liens and security interests granted by Borrowers to secure the Liabilities,
not constitute a "Fraudulent Conveyance" (as defined below). Consequently,
Lender and Borrowers agree that if the Liabilities of a Borrower, or any liens
or security interests granted by such Borrower securing the Liabilities would,
but for the application of this sentence, constitute a Fraudulent Conveyance,
the Liabilities of such Borrower and the liens and security interests securing
such Liabilities shall be valid and enforceable only to the maximum extent that
would not cause such Liabilities or such lien or security interest to constitute
a Fraudulent Conveyance, and the Liabilities of such Borrower and this Agreement
shall automatically be deemed to have been amended accordingly. For purposes
hereof, "Fraudulent Conveyance" means a fraudulent conveyance under Section 548
of Chapter 11 of Title II of the United States Code (11 U.S.C. Par  101, et
seq.), as amended (the "Bankruptcy Code") or a fraudulent conveyance or
fraudulent transfer under the applicable provisions of any fraudulent conveyance
or fraudulent transfer law or similar law of any state, nation or other
governmental unit, as in effect from time to time.

(c) Each Borrower assumes responsibility for keeping itself informed of the
financial condition of the each other Borrower, and any and all endorsers and/or
guarantors of any instrument or document evidencing all or any part of such
other Borrower's Liabilities and of all other circumstances bearing upon the
risk of nonpayment by such other Borrowers of their Liabilities and each
Borrower agrees that Lender shall not have any duty to advise such Borrower of
information known to Lender regarding such condition or any such circumstances
or to undertake any investigation not a part of its regular business routine. If
Lender, in its sole discretion, undertakes at any time or from time to time to
provide any such information to a Borrower, Lender shall not be under any
obligation to update any such information or to provide any such information to
such Borrower on any subsequent occasion.

(d) Lender is hereby authorized, without notice or demand and without affecting
the liability of a Borrower hereunder, to, at any time and from time to time,
(i) renew, extend, accelerate or otherwise change the time for payment of, or
other terms relating to a Borrower's Liabilities or otherwise modify, amend or
change the terms of any promissory note or other agreement, document or
instrument now or hereafter executed by a Borrower and delivered to Lender;
(ii) accept partial payments on a Borrower's Liabilities; (iii) take and hold
security or collateral for the payment of a Borrower's Liabilities hereunder or
for the payment of any guaranties of a Borrower's Liabilities or other
liabilities of a Borrower and exchange, enforce, waive and release any such
security or collateral; (iv) apply such security or collateral and direct the
order or manner of sale thereof as Lender, in its sole discretion, may
determine; and (v) settle, release, compromise, collect or otherwise liquidate a
Borrower's Liabilities and any security or collateral therefor in any manner,
without affecting or impairing the obligations of the other Borrowers. Lender
shall have the exclusive right to determine the time and manner of application
of any payments or credits, whether received from a Borrower or any other
source, and such determination shall be binding on such Borrower. All such
payments and credits may be applied, reversed and reapplied, in whole or in
part, to any of a Borrower's Liabilities as Lender shall determine in its sole
discretion without affecting the validity or enforceability of the Liabilities
of the other Borrowers.

(e) Each Borrower hereby agrees that, except as hereinafter provided, its
obligations hereunder shall be unconditional, irrespective of (i) the absence of
any attempt to collect a Borrower's Liabilities from any Borrower or any
guarantor or other action to enforce the same; (ii) the waiver or consent by
Lender with respect to any provision of any instrument evidencing Borrowers'
Liabilities, or any part thereof, or any other agreement heretofore, now or
hereafter executed by a Borrower and delivered to Lender; (iii) failure by
Lender to take any steps to perfect and maintain its security interest in, or to
preserve its rights to, any security or collateral for Borrowers' Liabilities;
(iv) the institution of any proceeding under the Bankruptcy Code, or any similar
proceeding, by or against a Borrower or Lender's election in any such proceeding
of the application of Section 1111(b)(2) of the Bankruptcy Code; (v) any
borrowing or grant of a security interest by any Borrower as
debtor-in-possession, under Section 364 of the Bankruptcy Code; (vi) the
disallowance, under Section 502 of the Bankruptcy Code, of all or any portion of
Lender's claim(s) for repayment of any of Borrowers' Liabilities; or (vii) any
other circumstance which might otherwise constitute a legal or equitable
discharge or defense of a guarantor.

(f) No payment made by or for the account of a Borrower including, without
limitations, (i) a payment made by such Borrower on behalf of another Borrower's
Liabilities or (ii) a payment made by any other person under any guaranty, shall
entitle such Borrower, by subrogation or otherwise, to any payment from such
other Borrower or from or out of such other Borrower's property and such
Borrower shall not exercise any right or remedy against such other Borrower or
any property of such other Borrower by reason of any performance of such
Borrower of its joint and several obligations hereunder.

19. INDEMNIFICATION.

Each Borrower agrees to defend (with counsel satisfactory to Lender), protect,
indemnify and hold harmless Lender, each affiliate or subsidiary of Lender, and
each of their respective shareholders, members, officers, directors, managers,
employees, attorneys and agents (each an "Indemnified Party") from and against
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, claims, costs, expenses and disbursements of any kind or
nature (including, without limitation, the disbursements and the reasonable fees
of counsel for each Indemnified Party in connection with any investigative,
administrative or judicial proceeding, whether or not the Indemnified Party
shall be designated a party thereto), which may be imposed on, incurred by, or
asserted against, any Indemnified Party (whether direct, indirect or
consequential and whether based on any federal, state or local laws or
regulations, including, without limitation, securities laws and regulations,
Environmental Laws and commercial laws and regulations, under common law or in
equity, or based on contract or otherwise) in any manner relating to or arising
out of this Agreement or any Other Agreement, or any act, event or transaction
related or attendant thereto, the making or issuance and the management of the
Loans or any Letters of Credit or the use or intended use of the proceeds of the
Loans or any Letters of Credit; provided, however, that no Borrower shall have
any obligation hereunder to any Indemnified Party with respect to matters caused
by or resulting from the willful misconduct or gross negligence of such
Indemnified Party. To the extent that the undertaking to indemnify set forth in
the preceding sentence may be unenforceable because it is violative of any law
or public policy, each Borrower shall satisfy such undertaking to the maximum
extent permitted by applicable law. Any liability, obligation, loss, damage,
penalty, cost or expense covered by this indemnity shall be paid to each
Indemnified Party on demand, and, failing prompt payment, shall, together with
interest thereon at the highest rate then applicable to Loans hereunder from the
date incurred by each Indemnified Party until paid by Borrowers, be added to the
Liabilities of Borrowers and be secured by the Collateral. The provisions of
this Section 18 shall survive the satisfaction and payment of the other
Liabilities and the termination of this Agreement.

20. NOTICE.

All written notices and other written communications with respect to this
Agreement shall be sent by ordinary, certified or overnight mail, by telecopy or
delivered in person, and in the case of Lender shall be sent to it at 135 South
LaSalle Street, Chicago, Illinois 60603-4105, attention: John Mostofi, facsimile
number: (312) 904-6450, and in the case of Borrowers shall be sent to them at
their respective principal places of business set forth on Exhibit A hereto or
as otherwise directed by Borrowers in writing. All notices shall be deemed
received upon actual receipt thereof or refusal of delivery.

21. CHOICE OF GOVERNING LAW; CONSTRUCTION; FORUM SELECTION.

This Agreement and the Other Agreements are submitted by Borrowers to Lender for
Lender's acceptance or rejection at Lender's principal place of business as an
offer by Borrowers to borrow monies from Lender now and from time to time
hereafter, and shall not be binding upon Lender or become effective until
accepted by Lender, in writing, at said place of business. If so accepted by
Lender, this Agreement and the Other Agreements shall be deemed to have been
made at said place of business. THIS AGREEMENT AND THE OTHER AGREEMENTS SHALL BE
GOVERNED AND CONTROLLED BY THE INTERNAL LAWS OF THE STATE OF ILLINOIS AS TO
INTERPRETATION, ENFORCEMENT, VALIDITY, CONSTRUCTION, EFFECT, AND IN ALL OTHER
RESPECTS, INCLUDING, WITHOUT LIMITATION, THE LEGALITY OF THE INTEREST RATE AND
OTHER CHARGES, BUT EXCLUDING PERFECTION OF THE SECURITY INTERESTS IN COLLATERAL
LOCATED OUTSIDE OF THE STATE OF ILLINOIS, WHICH SHALL BE GOVERNED AND CONTROLLED
BY THE LAWS OF THE RELEVANT JURISDICTION IN WHICH SUCH COLLATERAL IS LOCATED. If
any provision of this Agreement shall be held to be prohibited by or invalid
under applicable law, such provision shall be ineffective only to the extent of
such prohibition or invalidity, without invalidating the remainder of such
provision or remaining provisions of this Agreement.

To induce Lender to accept this Agreement, each Borrower irrevocably agrees
that, subject to Lender's sole and absolute election, ALL ACTIONS OR PROCEEDINGS
IN ANY WAY, MANNER OR RESPECT, ARISING OUT OF OR FROM OR RELATED TO THIS
AGREEMENT, THE OTHER AGREEMENTS OR THE COLLATERAL SHALL BE LITIGATED IN COURTS
HAVING SITUS WITHIN THE CITY OF CHICAGO, STATE OF ILLINOIS. EACH BORROWER HEREBY
CONSENTS AND SUBMITS TO THE JURISDICTION OF ANY LOCAL, STATE OR FEDERAL COURTS
LOCATED WITHIN SAID CITY AND STATE. EACH BORROWER HEREBY WAIVES PERSONAL SERVICE
OF ANY AND ALL PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON SUCH BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED,
ADDRESSED TO SUCH BORROWER, AT THE ADDRESS SET FORTH FOR NOTICE IN THIS
AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10) DAYS AFTER THE SAME HAS
BEEN POSTED. Lender agrees to endeavor to provide a copy of such process to the
law firm of Malman & Goldman LLP by mail at the address of 152 West 57th Street,
New York, New York 10019 or by facsimile transmission at facsimile number (212)
265-9078. Failure of Lender to provide a copy of such process shall not impair
Lender’s rights hereunder, create a cause of action against Lender or create any
claim or right on behalf of Borrowers or any third party. EACH BORROWER HEREBY
WAIVES ANY RIGHT IT MAY HAVE TO TRANSFER OR CHANGE THE VENUE OF ANY LITIGATION
BROUGHT AGAINST SUCH BORROWER BY LENDER IN ACCORDANCE WITH THIS SECTION.

22. MODIFICATION AND BENEFIT OF AGREEMENT.

This Agreement and the Other Agreements may not be modified, altered or amended
except by an agreement in writing signed by each Borrower or such other Person
who is a party to such Other Agreement and Lender. No Borrower may sell, assign
or transfer this Agreement, or the Other Agreements or any portion thereof,
including, without limitation, such Borrower's rights, titles, interest,
remedies, powers or duties hereunder and thereunder. Each Borrower hereby
consents to Lender's sale, assignment, transfer or other disposition, at any
time and from time to time hereafter, of this Agreement, or the Other
Agreements, or of any portion thereof, or participations therein, including,
without limitation, Lender's rights, titles, interest, remedies, powers and/or
duties and agrees that it shall execute and deliver such documents as Lender may
request in connection with any such sale, assignment, transfer or other
disposition.

23. HEADINGS OF SUBDIVISIONS.

The headings of subdivisions in this Agreement are for convenience of reference
only, and shall not govern the interpretation of any of the provisions of this
Agreement.

24. POWER OF ATTORNEY.

Each Borrower acknowledges and agrees that its appointment of Lender as its
attorney and agent-in-fact for the purposes specified in this Agreement is an
appointment coupled with an interest and shall be irrevocable until all of the
Liabilities are satisfied and paid in full and this Agreement is terminated.

25. CONFIDENTIALITY.

Lender hereby agrees to use commercially reasonable efforts to assure that any
and all information relating to such Borrower which is (i) furnished by such
Borrower to Lender (or to any affiliate of Lender); and (ii) non-public,
confidential or proprietary in nature, shall be kept confidential by Lender or
such affiliate in accordance with applicable law; provided, however, that such
information and other credit information relating to such Borrower may be
distributed by Lender or such affiliate to Lender's or such affiliate's
directors, managers, officers, employees, attorneys, affiliates, assignees,
participants, auditors, agents and regulators, and upon the order of a court or
other governmental agency having jurisdiction over Lender or such affiliate, to
any other party. Each Borrower and Lender further agree that this provision
shall survive the termination of this Agreement. Notwithstanding the foregoing,
each Borrower hereby consents to Lender publishing a tombstone or similar
advertising material relating to the financing transaction contemplated by this
Agreement.

26. COUNTERPARTS.

This Agreement, any of the Other Agreements and any amendments, waivers,
consents or supplements may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which, when so
executed and delivered, shall be deemed an original, but all of which
counterparts together shall constitute but one agreement.

27. ELECTRONIC SUBMISSIONS.

Upon not less than thirty (30) days' prior written notice (the "Approved
Electronic Form Notice"), Lender may permit or require that any of the
documents, certificates, forms, deliveries or other communications, authorized,
required or contemplated by this Agreement or the Other Agreements, be submitted
to Lender in "Approved Electronic Form" (as hereafter defined), subject to any
reasonable terms, conditions and requirements in the applicable Approved
Electronic Forms Notice. For purposes hereof "Electronic Form" means e-mail,
e-mail attachments, data submitted on web-based forms or any other communication
method that delivers machine readable data or information to Lender, and
"Approved Electronic Form" means an Electronic Form that has been approved in
writing by Lender (which approval has not been revoked or modified by Lender)
and sent to Borrowers in an Approved Electronic Form Notice. Except as otherwise
specifically provided in the applicable Approved Electronic Form Notice, any
submissions made in an applicable Approved Electronic Form shall have the same
force and effect that the same submissions would have had if they had been
submitted in any other applicable form authorized, required or contemplated by
this Agreement or the Other Agreements.

28. WAIVER OF JURY TRIAL; OTHER WAIVERS.

(a) EACH BORROWER AND LENDER EACH HEREBY WAIVES ALL RIGHTS TO TRIAL BY JURY IN
ANY ACTION OR PROCEEDING WHICH PERTAINS DIRECTLY OR INDIRECTLY TO THIS
AGREEMENT, ANY OF THE OTHER AGREEMENTS, THE LIABILITIES, THE COLLATERAL, ANY
ALLEGED TORTIOUS CONDUCT BY A BORROWER OR LENDER OR WHICH, IN ANY WAY, DIRECTLY
OR INDIRECTLY, ARISES OUT OF OR RELATES TO THE RELATIONSHIP BETWEEN A BORROWER
AND LENDER. IN NO EVENT SHALL LENDER BE LIABLE FOR LOST PROFITS OR OTHER
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

(b) Each Borrower hereby waives demand, presentment, protest and notice of
nonpayment, and further waives the benefit of all valuation, appraisal and
exemption laws.

(c) Each Borrower hereby waives the benefit of any law that would otherwise
restrict or limit Lender or any affiliate of Lender in the exercise of its
right, which is hereby acknowledged and agreed to, to set-off against the
Liabilities, without notice at any time hereafter, any indebtedness, matured or
unmatured, owing by Lender or such affiliate of Lender to such Borrower,
including, without limitation any Deposit Account at Lender or such affiliate.

(d) EACH BORROWER HEREBY WAIVES ALL RIGHTS TO NOTICE AND HEARING OF ANY KIND
PRIOR TO THE EXERCISE BY LENDER OF ITS RIGHTS TO REPOSSESS THE COLLATERAL OF
SUCH BORROWER WITHOUT JUDICIAL PROCESS OR TO REPLEVY, ATTACH OR LEVY UPON SUCH
COLLATERAL, PROVIDED THAT IN THE EVENT THAT LENDER SEEKS TO ENFORCE ITS RIGHTS
HEREUNDER BY JUDICIAL PROCESS OR SELF HELP, LENDER SHALL PROVIDE BORROWERS WITH
SUCH NOTICES AS ARE REQUIRED BY LAW.

(e) Lender's failure, at any time or times hereafter, to require strict
performance by a Borrower of any provision of this Agreement or any of the Other
Agreements shall not waive, affect or diminish any right of Lender thereafter to
demand strict compliance and performance therewith. Any suspension or waiver by
Lender of an Event of Default under this Agreement or any default under any of
the Other Agreements shall not suspend, waive or affect any other Event of
Default under this Agreement or any other default under any of the Other
Agreements, whether the same is prior or subsequent thereto and whether of the
same or of a different kind or character. No delay on the part of Lender in the
exercise of any right or remedy under this Agreement or any Other Agreement
shall preclude other or further exercise thereof or the exercise of any right or
remedy. None of the undertakings, agreements, warranties, covenants and
representations of Borrowers contained in this Agreement or any of the Other
Agreements and no Event of Default under this Agreement or default under any of
the Other Agreements shall be deemed to have been suspended or waived by Lender
unless such suspension or waiver is in writing, signed by a duly authorized
officer of Lender and directed to Borrowers specifying such suspension or
waiver.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK.]

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the date first written above.

CLINICAL DATA INC.


By
Title

And

By
Title

LASALLE BUSINESS CREDIT, LLC


By
Title

GPSI ACQUISITION, INC.


By
Title

and

By
Title

BIOCLINICAL CONCEPTS, INC.


By
Title

and

By
Title

EXHIBIT A - BUSINESS AND COLLATERAL LOCATIONS

Attached to and made a part of that certain Loan and Security Agreement of even
date herewith among CLINICAL DATA INC. ("Clinical"), GPSI ACQUISITION, INC.
("GPSI"), BIOCLINICAL CONCEPTS, INC. ("BioClinical") (collectively, "Borrowers")
and LASALLE BUSINESS CREDIT, LLC ("Lender").

> > A. (1) Clinical's business locations (please indicate which location is the
> > principal place of business and at which locations originals and all copies
> > of Clinical's books, records and accounts are kept).
> > 
> > > > a. 2 Thurber Boulevard
> > > > 
> > > > Smithfield, Rhode Island 02917
> > > > 
> > > > [principal place of business/leased property]
> > 
> > (2) GPSI's business Locations (please indicate which location is the
> > principal place of business and at which locations originals and all copies
> > of GPSI's books, records and accounts are kept).
> > 
> > > > a. 103-F Creek Ridge Road
> > > > 
> > > > Greensboro, North Carolina 27406
> > > > 
> > > > [principal place of business/leased property]
> > 
> > (3) BioClinical's business Locations (please indicate which location is the
> > principal place of business and at which locations originals and all copies
> > of BioClinical's books, records and accounts are kept).
> > 
> > > > a. 103-F Creek Ridge Road
> > > > 
> > > > Greensboro, North Carolina 27406
> > > > 
> > > > [principal place of business/leased property]
> > 
> > B. (1) Other locations of Collateral (including, without limitation,
> > warehouse locations, processing locations, consignment locations) and all
> > post office boxes of Clinical. Please indicate the relationship of such
> > location to Clinical (i.e., public warehouse, processor, etc.).
> > 
> > > > a. 1075 West Lambert Road, Unit D
> > > > 
> > > > Brea, California 92821-2944
> > > > 
> > > > [leased property]
> > > > 
> > > >  
> > > > 
> > > >  
> > > > 
> > > > 159 Singleton Street
> > > > 
> > > > Woonsocket, Rhode Island
> > > > 
> > > > [storage facility – will not use after (30) days from closing]
> > 
> > (2) Other locations of Collateral (including, without limitation, warehouse
> > locations, processing locations, consignment locations) and all post office
> > boxes of BioClinical. Please indicate the relationship of such location to
> > BioClinical (i.e., public warehouse, processor, etc.).
> > 
> > > > a. 710 Rabon Road
> > > > 
> > > > Suite 205
> > > > 
> > > > Columbia, South Carolina 29223
> > > > 
> > > > [leased property]
> > > > 
> > > > b. 1718 East 4th Street
> > > > 
> > > > Suite 907
> > > > 
> > > > Charlotte, North Carolina
> > > > 
> > > > [leased property]
> > 
> > C. (1) Bank Accounts of Clinical, GPSI and BioClinical (other than those at
> > LaSalle Bank National Association): None

Bank (with address)

Account Number

Type of Account

 

EXHIBIT B – COMPLIANCE CERTIFICATE

Attached to and made a part of that certain Loan and Security Agreement, as it
may be amended in accordance with its terms from time to time, including all
exhibits attached thereto (the "Agreement") of even date herewith between
CLINICAL DATA INC. ("Clinical"), GPSI ACQUISITION, INC. ("GPSI") and BIOCLINICAL
CONCEPTS, INC. ("BioClinical") (Clinical, GPSI and BioClinical are collectively
referred to as "Borrowers") and LASALLE BUSINESS CREDIT, LLC ("Lender").

This Certificate is submitted pursuant to {subsection 9} of the Agreement.

The undersigned hereby certifies to Lender that as of the date of this
Certificate:

Manually Numbered

1. The undersigned is the _____________________ of Borrowers.

2. There exists no event or circumstance which is or which with the passage of
time, the giving of notice, or both would constitute an Event of Default, as
that term is defined in the Agreement, or, if such an event or circumstance
exists, a writing attached hereto specifies the nature thereof, the period of
existence thereof and the action that Borrower has taken or proposes to take
with respect thereto.

3. No material adverse change in the condition, financial or otherwise,
business, property, or results of operations of Borrowers has occurred since
[date of last Compliance Certificate/last financial statements delivered prior
to closing], or, if such a change has occurred, a writing attached hereto
specifies the nature thereof and the action that Borrowers have taken or
proposes to take with respect thereto.

4. Borrowers are in compliance with the representations, warranties and
covenants in the Agreement, or, if Borrowers are not in compliance with any
representations, warranties or covenants in the Agreement, a writing attached
hereto specifies the nature thereof, the period of existence thereof and the
action that Borrowers have taken or proposes to take with respect thereto.

5. The financial statements of each Borrower being concurrently delivered
herewith have been prepared in accordance with generally accepted accounting
principles consistently applied and there have been no material changes in
accounting policies or financial reporting practices of such Borrower since
[date of the last Compliance Certificate/date of last financial statements
delivered prior to closing] or, if any such change has occurred, such changes
are set forth in a writing attached hereto.

6. Attached hereto is a true and correct calculation of the financial covenants
contained in the Agreement.

CLINICAL DATA INC.


By
Title


GPSI ACQUISITION, INC.


By
Title

BIOCLINICAL CONCEPTS, INC.




By
Title

EXHIBIT C – COMMERCIAL TORT CLAIMS

None

SCHEDULE 1 – PERMITTED LIENS

SCHEDULE 11(g) – LITIGATION

 

Employee at will lawsuit (Kim Secreist) with respect to BioClinical

 

SCHEDULE 11(i) – AFFILIATE TRANSACTIONS

None

SCHEDULE 11(j) – NAMES & TRADE NAMES

> > > > > > 

Clinical Data Inc. (Borrower)

GPSI Acquisition, Inc. (Borrower)

Group Practice Services, Inc. (Legal Name post closing)

> > BioClinical Concepts, Inc. (Borrower)

BioClinical Concepts (Trade Name)

SCHEDULE 11(n) – INDEBTEDNESS

> > 1. Promissory Demand Note dated as of August 31, 2002 in the amount of
> > $361,097.07 executed in favor of Landmark Scientific, Inc. with respect to
> > BioClinical (unsecured and subordinated to Lender)
> > 
> > 2. Indebtedness to RJK, L.L.C. pursuant to a credit agreement dated July 1,
> > 2002 in the amount of $2,000,000.00 with respect to GPSI and BioClinical
> > (secured and subordinated to Lender)

SCHEDULE 11(p) – PARENT, SUBSIDIARIES AND AFFILIATES

> Novitron International, Inc. [Parent of Clinical Data Inc. and GPSI
> 
> > > > > > > > > > > > Acquisition, Inc.]

GPSI Acquisition, Inc. [Parent of BioClinical Concepts, Inc.]

> > Clinical Data BV, a Netherlands corporation [Affiliate]
> > 
> > Clinical Data, Inc., a Massachusetts corporation [Affiliate]
> > 
> > Spectran Holdings, a Delaware corporation [Affiliate]

SCHEDULE 17(a) – CLOSING DOCUMENT CHECKLIST

 

 

 

 

 

 

 

im(m:Dept\lbci\legal\Fenton Group\lbci-llc\Clinical\loandocs\LSA.doc version 4 )
Last printed

03/31/03 12:45 PMversion 4 (by sf 3-30)

